


Exhibit 10.1

 

EXECUTION VERSION

 

After recording return to:

PLEASE CROSS REFERENCE TO:

 

Deed Book 598, Page 71, Burke County, Georgia records,

S, Marcus Calloway, Esq.

Deed Book 714, Page 285, Burke County, Georgia records,

Calloway Title and Escrow, LLC

Deed Book       , Page     , Burke County, Georgia records,

Suite 285

Deed Book       , Page     , Burke County, Georgia records,

4170 Ashford Dunwoody Road

Deed Book       , Page     , Burke County, Georgia records, and

Atlanta, GA. 30319

Deed Book       , Page       , Burke County, Georgia records

 

OWNERS CONSENT TO ASSIGNMENT AND DIRECT AGREEMENT

AND AMENDMENT TO PLANT ALVIN W. VOGTLE

ADDITIONAL UNITS OWNERSHIP PARTICIPATION AGREEMENT

 

This OWNERS CONSENT TO ASSIGNMENT AND DIRECT AGREEMENT AND AMENDMENT TO PLANT
ALVIN W. VOGTLE ADDITIONAL UNITS OWNERSHIP PARTICIPATION AGREEMENT (this
“Agreement”), dated as of February     , 2014, is by and among GEORGIA POWER
COMPANY, a corporation organized and existing under the laws of the State of
Georgia (“GPC”), OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION), an electric membership corporation organized and existing under
the laws of the State of Georgia (“OPC”), MUNICIPAL ELECTRIC AUTHORITY OF
GEORGIA, a public body corporate and politic and an instrumentality of the State
of Georgia (“MEAG”), and the CITY OF DALTON, GEORGIA, an incorporated
municipality in the State of Georgia acting by and through its Board of Water,
Light and Sinking Fund Commissioners (“Dalton”) (GPC, OPC, Dalton and, to the
extent it owns an undivided interest in the Project (as defined below), MEAG,
being hereinafter individually referred to as an “Owner” and, collectively, the
“Owners”; such term shall also include each MEAG Borrower (if any) that becomes
a party to this Agreement by execution of an Accession Agreement described in
recital 5), the UNITED STATES DEPARTMENT OF ENERGY acting by and through the
Secretary of Energy (or appropriate authorized representative thereof) (“DOE”),
and PNC BANK, NATIONAL ASSOCIATION, doing business as Midland Loan Services, a
division of PNC Bank, National Association (the “GPC Collateral Agent”).

 

RECITALS

 

1.             WHEREAS, each of the Owners intends to expand the facilities at
the existing nuclear power generating facility commonly known as the Alvin W.
Vogtle Electric Generating Plant located in Burke County, Georgia, near
Waynesboro, Georgia, on the west bank of the

 

--------------------------------------------------------------------------------


 

Savannah River, by developing, constructing, owning, operating and maintaining
two additional nuclear generating units, consisting of two Westinghouse AP1000
nuclear reactors, each with a nominally rated generating capacity of
approximately 1,100 megawatts, natural draft cooling towers, intake and
discharge structures, associated transmission facilities, fuel and ancillary
structures supporting the power generation process (collectively, the
“Project”), located adjacent to such existing facility;

 

2.             WHEREAS, the Owners have entered into the Plant Alvin W. Vogtle
Additional Units Ownership Participation Agreement, dated as of April 21, 2006
and recorded in Deed Book 598 at pages 71-229, Burke County, Georgia Records, as
amended by Amendment No. 1 dated as of April 8, 2008 and recorded in Deed Book
714 at pages 285-292, Burke County, Georgia Records, as further amended by
Omnibus Amendment Regarding Plant Vogtle Additional Units Description, made as
of the 1st day of December 2013 and recorded or to be recorded in the Burke
County, Georgia Records (the “Omnibus Amendment”) (as amended by this Agreement
and as further amended in accordance with this Agreement, the “Ownership
Agreement”);

 

3.             WHEREAS, in connection with the Project, GPC, acting for itself
and in its capacity as agent for the other Owners (in such capacity, the
“Owners’ Agent”), entered into that certain Engineering, Procurement and
Construction Agreement, dated as of April 8, 2008 (the “EPC Contract”), with a
consortium consisting of Westinghouse Electric Company LLC and Stone &
Webster, Inc. (either or both of Westinghouse Electric Company LLC and Stone &
Webster, Inc. being hereinafter referred to, individually or collectively (as
the context shall require), as “EPC Contractor”);

 

4.             WHEREAS, (a) on the date hereof, the Federal Financing Bank, a
body corporate and instrumentality of the United States of America (“FFB”), DOE,
and each of GPC and OPC entered into a Note Purchase Agreement, under which
certain promissory notes will be issued by GPC and OPC, respectively, and
purchased by FFB; and (b) it is contemplated that one or more wholly owned
subsidiaries of MEAG (each a “MEAG Borrower”, and together with GPC and OPC,
each a “Borrower” and collectively the “Borrowers”) may hereafter each enter
into a separate Note Purchase Agreement with FFB and DOE or a separate loan
agreement, note purchase agreement or other credit documentation with one or
more third party lenders and/or DOE (each of the Note Purchase Agreements or
such other loan agreements, note purchase agreements or other credit
documentation referred to in this recital 4, a “Note Purchase Agreement”)
pursuant to which each such MEAG Borrower will execute certain promissory notes
to evidence its indebtedness pursuant  to the applicable Note Purchase Agreement
(each promissory note or similar obligation executed by a Borrower to evidence
its indebtedness pursuant to the applicable Note Purchase Agreement, a
“Promissory Note”);

 

5.             WHEREAS, it is contemplated that (a) each MEAG Borrower will
accede to and become a party to this Agreement pursuant to a separate accession
agreement substantially in the form of Appendix A attached hereto (each, an
“Accession Agreement”) at the time of the issuance of its Promissory Note, and
(b) simultaneously with such MEAG Borrower becoming a party to this Agreement
pursuant to an Accession Agreement, the amendments to the Ownership Agreement,
the Operating Agreement, the Nuclear Managing Board Agreement and the
Development Agreement set forth in each of the Agreement and Amendment No. 2 to
the

 

2

--------------------------------------------------------------------------------


 

Ownership Agreement, dated as of the date hereof, by and among the Owners and
recorded or to be recorded in the Burke County, Georgia Records, the Agreement
and Amendment No. 2 to the Operating Agreement, dated as of the date hereof, by
and among the Owners and recorded or to be recorded in the Burke County, Georgia
Records, the Agreement and Amendment No. 2 to the Nuclear Managing Board
Agreement, dated as of the date hereof, by and among the Owners, and the
Agreement and Amendment No. 3 to the Development Agreement, dated as of the date
hereof, by and among the Owners and recorded or to be recorded in the Burke
County, Georgia Records, will become effective upon satisfaction of the
conditions to effectiveness of such amendments set forth therein;

 

6.             WHEREAS, pursuant to those certain Secretary’s Guarantees, dated
as of the date hereof (in the case of GPC and OPC) and, in the case of a MEAG
Borrower, the guarantee instrument(s) identified as a “DOE Guarantee” in the
applicable Accession Agreement (collectively, the “DOE Guarantees”), by DOE, to
and for the benefit of FFB or other third party lenders, DOE is guaranteeing all
or a portion of the indebtedness of a Borrower evidenced by its respective
Promissory Note or Promissory Notes, as applicable;

 

7.             WHEREAS, pursuant to those certain Loan Guarantee Agreements,
dated as of the date hereof (in the case of GPC and OPC) or as of the date of
the applicable Accession Agreement (in the case of any MEAG Borrower), by and
between each Borrower and DOE (each a “Loan Guarantee Agreement”), each Borrower
has agreed (or, in the case of a MEAG Borrower, will agree) to reimburse DOE for
any payments made by DOE under such Borrower’s DOE Guarantee (with respect to a
MEAG Borrower, each such Loan Guarantee Agreement, together with the respective
Loan Guarantee Documents, Note Purchase Agreement, respective Promissory Notes
and the other documents and instruments executed in connection therewith, the
“Credit Facility Documents”);

 

8.             WHEREAS, as security for GPC’s reimbursement and other
obligations under GPC’s Loan Guarantee Agreement and other Loan Guarantee
Documents, GPC has concurrently herewith made a collateral assignment of and
granted a security interest in, among other collateral, its rights in and to the
Assigned Agreements (as defined in Section 1.01) and its undivided ownership
interest in the Project (the “GPC Security Interest”) to the GPC Collateral
Agent for the benefit of DOE in accordance with the terms and subject to the
conditions of GPC’s Security Documents and GPC’s other Loan Guarantee Documents
(as such terms are defined in Section 1.01);

 

9.             WHEREAS, OPC has made a collateral assignment of its rights and
granted a security interest in substantially all of its real and personal
tangible assets and certain intangible assets, including its rights in and to
the Assigned Agreements and its undivided ownership interest in the Project (the
“OPC Security Interest”) to the OPC Trustee (as defined in Section 1.01) under
that certain Indenture, dated as of March 1, 1997, made by OPC to the OPC
Trustee (the “OPC Indenture”), and to evidence and provide security for OPC’s
obligations to FFB under OPC’s Promissory Notes and reimbursement obligations to
DOE with respect to any payments made by DOE under OPC’s DOE Guarantee, OPC is
issuing under the OPC Indenture, in each case, as an Additional Obligation (as
defined in the OPC Indenture), (i) two Promissory Notes to FFB and (ii) two
reimbursement promissory notes to DOE (the “DOE Reimbursement Notes”);

 

3

--------------------------------------------------------------------------------


 

10.          WHEREAS, as security for each MEAG Borrower’s obligations under its
respective Credit Facility Documents, it is contemplated that such MEAG Borrower
will make a collateral assignment of and grant a security interest in, among
other collateral, its rights in and to the Assigned Agreements and its undivided
ownership interest in the Project, and that MEAG will pledge all of the equity
interests in such MEAG Borrower (each of the foregoing security interests
collectively, a “MEAG Borrower Security Interest” and, together with the GPC
Security Interest and the OPC Security Interest, collectively the “Security
Interests” and individually a “Security Interest”), in each case to a collateral
agent or trustee for the benefit of and to be appointed by DOE and/or third
party lenders for this purpose and that will accede to this Agreement pursuant
to an Accession Agreement (each such collateral agent or trustee, a “MEAG
Borrower Collateral Agent”; such MEAG Borrower Collateral Agent, DOE and the
applicable third party lenders, the “MEAG Borrower Secured Parties”) in
accordance with the terms and subject to the conditions of the respective MEAG
Borrower’s Security Documents and the respective MEAG Borrower’s other Credit
Facility Documents; and,

 

11.          WHEREAS, it is a condition precedent to DOE’s execution and
delivery of the Loan Guarantee Documents with respect to each DOE Guaranteed
Loan for the benefit of a Borrower that each of the parties hereto execute and
deliver this Agreement and that this Agreement shall have become effective;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree upon the terms and subject to the conditions as follows:

 

SECTION 1:  Definitions and Interpretation.

 

1.01        Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

“Accession Agreement” has the meaning ascribed to it in recital 5.

 

“Additional Installment Option Payment Amount” has the meaning ascribed to it in
Section 2.08(e)(iv).

 

“Additional Offer Notice” has the meaning ascribed to it in
Section 2.08(d)(ii) or Section 2.08(e)(i), as applicable.

 

“Additional Proportionate Interests” has the meaning ascribed to it in
Section 2.08(d)(i).

 

“Additional Units” means Vogtle Unit No. 3 and Vogtle Unit No. 4.

 

“Advance Notice Period” has the meaning ascribed to it in Section 2.08(a)(i).

 

“Agreement” has the meaning ascribed to it in the preamble.

 

“Agreement Termination Date” means the first day on which the Debt Termination
Date has occurred for all Borrowers.

 

4

--------------------------------------------------------------------------------


 

“Assigned Agreements” means the Owner Documents, the IP Agreements and the
agreements listed on Appendix B.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Beacon Software” means the AP1000-compatible version of Best Estimate Analysis
for Core Operation Nuclear — Direct Margin Monitor System and its related
deliverables to be used in the operation of the Project.

 

“Beacon Software Agreement” means the agreement, to be entered into after the
date of this Agreement by the EPC Contractor and the Owners or the Owners’ Agent
if the Beacon Software is not provided pursuant to the EPC Contract, pursuant to
which the Owners will acquire the Beacon Software including a license for the
use thereof.

 

“Borrower(s)” has the meaning ascribed to it in recital 4; provided, however,
that a Borrower shall exclude any Person with respect to which the Debt
Termination Date has occurred.

 

“Commercial Operation” means, with respect to an Additional Unit, midnight
following the achievement of all of the following with respect to such
Additional Unit: (i) successful completion of the requisite performance tests
provided for in the EPC Contract; (ii) demonstration by the Owners’ Agent that
the related transmission facilities have been completed and such Additional Unit
is capable of producing and delivering energy to the transmission system; and
(iii) such Additional Unit is declared available for dispatch.

 

“Continuing Owner” has the meaning ascribed to it in Section 2.08(c)(i).

 

“Continuing Owner Offer Period” has the meaning ascribed to it in
Section 2.08(d)(ii) or Section 2.08(e)(i), as applicable.

 

“Continuing Owner Purchase Election” has the meaning ascribed to it in
Section 2.08(d)(ii) or Section 2.08(e)(i), as applicable.

 

“Cost Allocation Procedures” means the Plant Vogtle Cost Allocation Procedures,
produced in accordance with the Development Agreement.

 

“Cost of Construction” has the meaning ascribed to it in the Ownership
Agreement.

 

“Credit Facility Documents” has the meaning ascribed to it in recital 7.

 

“Dalton” has the meaning ascribed to it in the preamble.

 

“Debarment Regulations” means (i) the Government wide Debarment and Suspension
(Non-procurement) regulations (Common Rule), 53 Fed. Reg. 19204 (May 26, 1988),
(ii) Subpart 9.4 (Debarment, Suspension, and Ineligibility) of the Federal
Acquisition Regulations, 48 C.F.R. 9.400 9.409, and (iii) the revised Government
wide Debarment and Suspension (Non-procurement) regulations (Common Rule), 60
Fed. Reg. 33037 (June 26, 1995).

 

5

--------------------------------------------------------------------------------


 

“Debt Termination Date” means, with respect to any Person, the first day on
which the indebtedness evidenced by all of such Person’s Promissory Notes has
been Indefeasibly Paid in cash in full (other than unasserted contingent
indemnity obligations and other obligations that expressly survive termination
of the applicable documents), all commitments of FFB or third party lenders (as
applicable) under such Person’s Note Purchase Agreement and its other Loan
Guarantee Documents or Credit Facility Documents, as applicable, have
terminated, and such Person has Indefeasibly Paid in cash all sums due from it
under its Loan Guarantee Agreement and its other Loan Guarantee Documents (other
than unasserted contingent indemnity obligations and other obligations that
expressly survive termination of the applicable documents).

 

“Declaration of Covenants” means the Declaration of Covenants and
Cross-Easements for Vogtle Additional Units, made as of April 21, 2006 and
recorded in Deed Book 598 at pages 35-70, Burke County, Georgia Records, among
the Owners, as amended by the Omnibus Amendment.

 

“Defaulting Borrower” means any Borrower with respect to which an LGA Event of
Default has occurred and is continuing.

 

“Development Agreement” means the Plant Vogtle Owners Agreement Authorizing
Development, Construction, Licensing and Operation of Additional Generating
Units, dated as of May 13, 2005 and recorded in Deed Book 547 at pages 1-35,
Burke County, Georgia Records, among the Owners, as amended by Amendment No. 1,
dated as of April 21, 2006 and recorded in Deed Book 598 at pages 230-239, Burke
County, Georgia Records, as further amended by a letter agreement, dated
April 19, 2007, as supplemented by a First Addendum, dated as of April 8, 2008,
as further amended by Amendment No. 2, dated as of April 8, 2008 and recorded in
Deed Book 714 at pages 271-277, Burke County, Georgia Records, as further
amended by the Omnibus Amendment.

 

“DOE” has the meaning ascribed to it in the preamble.

 

“DOE Collateral Agent(s)” means the GPC Collateral Agent, the OPC Trustee or any
MEAG Borrower Collateral Agent, as applicable.

 

“DOE Cure Payment” has the meaning ascribed to it in Section 2.04(b).

 

“DOE EPC Assumption Election” has the meaning ascribed to it in
Section 2.08(c)(i).

 

“DOE EPC Assumption Election Notice” has the meaning ascribed to it in
Section 2.08(c)(i).

 

“DOE Guaranteed Loan” means the indebtedness evidenced by a Promissory Note that
is guaranteed, in whole or in part, by DOE pursuant to the applicable DOE
Guarantee.

 

“DOE Guarantees” has the meaning ascribed to it in recital 6.

 

“DOE Initial Closing Payment Amount” has the meaning ascribed to it in
Section 2.08(d)(iii)(B).

 

6

--------------------------------------------------------------------------------


 

“DOE Reimbursement Notes” has the meaning ascribed to it in recital 9.

 

“Downgrade Notice” has the meaning ascribed to it in Section 2.03.

 

“Electing Continuing Owner” has the meaning ascribed to it in
Section 2.08(d)(ii) or Section 2.08(e)(i), as applicable.

 

“EPC Assignment and Assumption” has the meaning ascribed to it in
Section 2.08(c)(v).

 

“EPC Contract” has the meaning ascribed to it in recital 3.

 

“EPC Contract Notice of Termination” has the meaning ascribed to it in
Section 2.08(a)(i).

 

“EPC Contract Termination Consultation Period” has the meaning ascribed to it in
Section 2.08(a)(i).

 

“EPC Contractor” has the meaning ascribed to it in recital 3.

 

“Exchange Act” means the Securities and Exchange Act of 1934.

 

“Federal Government Business Day” means any Georgia Business Day other than a
day on which FFB or the Federal Reserve Bank of New York is not open for
business.

 

“FFB” has the meaning ascribed to it in recital 4.

 

“Final Percentage Interest” has the meaning ascribed to it in the Ownership
Agreement.  For the avoidance of doubt, the Final Percentage Interest of each
Owner is: (i) in the case of GPC, 45.7%; (ii) in the case of MEAG, 22.7%, as the
same may be reduced to reflect transfers to one or more of the MEAG Borrowers;
(iii) in the case of each MEAG Borrower that becomes an Owner, as provided in
the Agreement and Amendment No. 2 to the Ownership Agreement, dated as of the
date hereof, by and among the Owners and recorded or to be recorded in the Burke
County, Georgia Records; (iv) in the case of OPC, 30%; and (v) in the case of
Dalton, 1.6%.

 

“Fitch” means Fitch Ratings, a part of the Fitch Group.

 

“Georgia Business Day” means any calendar day other than a Saturday, Sunday or
legal holiday recognized by the State of Georgia.

 

“GPC” has the meaning ascribed to it in the preamble.

 

“GPC Collateral Agent” has the meaning ascribed to it in the preamble.

 

“GPC Security Interest” has the meaning ascribed to it in recital 8.

 

“Indefeasibly Paid” means (a) at any time before both Additional Units have
achieved Commercial Operation (as each such term is defined in the Ownership
Agreement), paid by a Borrower and with respect to such payment (i) more than 90
days have passed since the date such payment was made without there having been
filed any Insolvency Proceeding with respect

 

7

--------------------------------------------------------------------------------


 

to such Borrower, or (ii) in the event any Insolvency Proceeding shall have been
filed with respect to such Borrower within 90 days of the date of such payment,
no claim of avoidance with respect to such payment under section 547 of the
Bankruptcy Code shall have been made before the expiration of the applicable
period prescribed in Section 546(a) of the Bankruptcy Code, and (b) at any time
from and after the Commercial Operation of both Additional Units, paid.

 

“Individual Purchaser Amount” has the meaning ascribed to it in
Section 2.08(d)(iv)(B).

 

“Initial Closing” has the meaning ascribed to it in Section 2.08(d)(iii).

 

“Initial Closing Quarterly Information Date” has the meaning ascribed to it in
Section 2.08(d)(iii)(B).

 

“Initial Transferred Proportionate Interest” has the meaning ascribed to it in
Section 2.08(d)(i).

 

“Insolvency Proceedings” means any bankruptcy, insolvency, liquidation,
reorganization, restructuring, controlled management, suspension of payments,
scheme of arrangement, appointment of provisional liquidator, receiver or
administrative receiver, petition for winding up or similar proceeding, under
any applicable law, relating to debtor and creditor rights in any jurisdiction
and whether voluntary or involuntary.

 

“Investment Grade” means, with respect to a rating given by a Major Rating
Agency, (a) in the case of Moody’s, a rating equal to or higher than Baa3 (or
the equivalent), (b) in the case of S&P, a rating equal to or higher than BBB-
(or the equivalent), (c) in the case of Fitch, a rating equal to or higher than
BBB- (or the equivalent) and (d) in the case of a Substitute Rating Agency, an
investment grade credit rating equivalent to any of the foregoing ratings.

 

“IP Agreement Default” has the meaning ascribed to it in Section 2.04(a).

 

“IP Agreement Default Notice” has the meaning ascribed to it in Section 2.04(a).

 

“IP Agreements” means the EPC Contract, the Westinghouse Fuel Assembly
Agreement, the Westinghouse License Agreement, the Software License, the
Southern Nuclear Direct Agreement (as defined in each Loan Guarantee Agreement),
the Beacon Software Agreement (if any), any replacement agreement for any of the
foregoing and any Additional Project Document (as defined in each Loan Guarantee
Agreement) for the supply of fuel assemblies and/or related required software
for the Project.

 

“Knowledge” means, with respect to any Owner, the actual knowledge of any
officer of such Owner.

 

“LGA Event of Default” means, with respect to any Borrower, an “Event of
Default” as such term is defined in such Borrower’s Loan Guarantee Agreement.

 

“Loan Guarantee Agreement” has the meaning ascribed to it in recital 7.

 

8

--------------------------------------------------------------------------------


 

“Loan Guarantee Documents” means, with respect to any Borrower, the Loan
Documents as defined in such Borrower’s Loan Guarantee Agreement.

 

“Major Rating Agencies” means (a) each of S&P, Moody’s and Fitch; and (b) if any
of Moody’s, S&P or Fitch ceases to rate the relevant Owner or MEAG, as the case
may be, or fails to make a rating of such Owner or MEAG, as the case may be,
publicly available for reasons outside of the control of such Borrower or (in
the case of a MEAG Borrower or MEAG) MEAG, as the case may be, a Substitute
Rating Agency.

 

“MEAG” has the meaning ascribed to it in the preamble.

 

“MEAG Borrower” has the meaning ascribed to it in recital 4.

 

“MEAG Borrower Collateral Agent” has the meaning ascribed to it in recital 10.

 

“MEAG Borrower Secured Parties” has the meaning ascribed to it in recital 10.

 

“MEAG Borrower Security Interest” has the meaning ascribed to it in recital 10.

 

“MEAG SPV Equity” has the meaning ascribed to it in Section 2.02(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“New Aggregate Percentage Interest” has the meaning ascribed to it in
Section 2.08(d)(iv).

 

“No Replacement EPC Event” has the meaning ascribed to it in Section 2.08(b).

 

“Non-Continuing Owner” has the meaning ascribed to it in Section 2.08(c)(i).

 

“Non-Continuing Owner Additional Payment Amount” has the meaning ascribed to it
in Section 2.08(d)(iv)(B).

 

“Non-Continuing Owner Payment Amount” has the meaning ascribed to it in
Section 2.08(d)(iii)(B).

 

“Note Purchase Agreement” has the meaning ascribed to it in recital 4.

 

“NRC” means the U.S. Nuclear Regulatory Commission, an agency of the United
States of America.

 

“Nuclear Managing Board Agreement” means the Second Amended and Restated Nuclear
Managing Board Agreement for Plant Hatch and Plant Vogtle, dated as of April 21,
2006, among the Owners, as amended by Amendment No. 1 dated as of April 8, 2008.

 

“ODA Cost of Construction” means, with respect to any Person, without
duplication, (a) all Cost of Construction incurred by such Person and (b) with
respect to an Additional Unit, all other costs incurred by such Person in
connection with the planning, design, licensing, acquisition, construction,
completion, startup, commissioning, renewal, addition, modification,

 

9

--------------------------------------------------------------------------------


 

replacement or Decommissioning (as defined in the Ownership Agreement) of the
applicable Additional Unit Property (as defined in the Ownership Agreement), or
any portion thereof, that are (or, in the case of costs of DOE or its designee,
including unreimbursed DOE Cure Payments and costs of DOE contemplated under
Section 2.08, would, assuming such costs were costs of an Owner, be) properly
recordable in accordance with the Electric Plant Instructions (as defined in the
Uniform System of Accounts (as defined in the Ownership Agreement)), including
interest cost attributable to the carrying of such Person’s respective
investment in such Additional Unit Property.

 

“Offer Notice” has the meaning ascribed to it in Section 2.08(d)(ii) or
Section 2.08(e)(i), as applicable.

 

“Omnibus Amendment” has the meaning ascribed to it in recital 2.

 

“OPC” has the meaning ascribed to it in the preamble.

 

“OPC Indenture” has the meaning ascribed to it in recital 9.

 

“OPC Indenture Event of Default” means an “Event of Default” as such term is
defined in the OPC Indenture.

 

“OPC Security Interest” has the meaning ascribed to it in recital 9.

 

“OPC Trustee” means U.S. Bank National Association, as successor to SunTrust
Bank, formerly SunTrust Bank, Atlanta, in its capacity as trustee under the OPC
Indenture.

 

“Operating Agreement” means the Plant Alvin W. Vogtle Nuclear Units Amended and
Restated Operating Agreement, dated as of April 21, 2006 and recorded in Deed
Book 598 at pages 240-290, Burke County, Georgia Records, among the Owners, as
amended by Amendment No. 1, dated as of April 8, 2008 and recorded in Deed Book
714 at pages 278-284, Burke County, Georgia Records, as further amended by the
Omnibus Amendment.

 

“Operator” means Southern Nuclear Operating Company, Inc., a corporation
organized and existing under the laws of the State of Delaware.

 

“Owner Documents” means the Ownership Agreement, the Development Agreement, the
Nuclear Managing Board Agreement, the Declaration of Covenants, the Cost
Allocation Procedures and the Operating Agreement and all other contracts
related to the Project entered into by the Owners related to any adjustments of
undivided ownership interests in the Project or any changes material to the role
of GPC with respect to the Project as Owners’ Agent or otherwise.

 

“Owners” has the meaning ascribed to it in the preamble; provided, however, that
following the sale or other transfer by an Owner of all of its Ownership
Interest to another Person, such Owner shall no longer be an Owner for purposes
of this Agreement.

 

“Owners’ Agent” has the meaning ascribed to it in recital 3.

 

10

--------------------------------------------------------------------------------

 

“Ownership Agreement” has the meaning ascribed to it in recital 2.

 

“Ownership Agreement IP Default” has the meaning ascribed to it in
Section 2.04(a).

 

“Ownership Agreement IP Default Notice” has the meaning ascribed to it in
Section 2.04(a).

 

“Ownership Interest” has the meaning ascribed to it in the Ownership Agreement.

 

“Parties” means, collectively, the Owners, DOE and the GPC Collateral Agent.

 

“Person” means any natural person, corporation, company, partnership, limited
liability company, firm, voluntary association, joint venture, trust,
unincorporated organization, governmental authority, state instrumentality,
political subdivision, or any other entity whether acting in an individual,
fiduciary or other capacity.

 

“Prior Aggregate Percentage Interest” has the meaning ascribed to it in
Section 2.08(d)(iv).

 

“Project” has the meaning ascribed to it in recital 1.

 

“Project Termination Notice” has the meaning ascribed to it in
Section 2.08(a)(i).

 

“Promissory Note” has the meaning ascribed to it in recital 4.

 

“Purchaser” means, (a) with respect to any acquisition of a Non-Continuing
Owner’s Ownership Interest pursuant to Section 2.08(d), DOE and/or the Electing
Continuing Owners, as applicable, individually or collectively (as the context
shall require) and (b) with respect to any acquisition of a Non-Continuing
Owner’s Ownership Interest pursuant to Section 2.08(e), DOE or the Electing
Continuing Owners, as applicable, individually or collectively (as the context
shall require).

 

“Purchaser Additional Payment Amount” has the meaning ascribed to it in
Section 2.08(d)(iv)(B).

 

“Purchaser’s Ownership Interest” has the meaning ascribed to it in
Section 2.08(d)(v).

 

“Replacement EPC Contract” has the meaning ascribed to it in Section 2.08(a)(i).

 

“Replacement EPC Termination Notice” has the meaning ascribed to it in
Section 2.08(a)(i).

 

“Retained Ownership Interest” has the meaning ascribed to it in
Section 2.08(d)(v).

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Security Documents” means, (a) with respect to GPC, the Deed to Secure Debt (as
defined in GPC’s Loan Guarantee Agreement), (b) with respect to OPC, the OPC
Indenture and (c) with respect to any MEAG Borrower, each mortgage, deed to
secure debt, indenture, security

 

11

--------------------------------------------------------------------------------


 

agreement and equity pledge agreement and other similar security document for
the benefit of the MEAG Borrower Collateral Agent to which such MEAG Borrower is
a party.

 

“Security Interest” has the meaning ascribed to it in recital 10.

 

“Software License” means the Software License, dated as of April 8, 2008,
between GPC, acting for itself and as Owners’ Agent, and the EPC Contractor.

 

“Subsequent Closing” has the meaning ascribed to it in Section 2.08(d)(iv).

 

“Substitute Rating Agency” means any “nationally recognized statistical rating
organization” within the meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange
Act selected by the relevant Owner and, if the relevant Owner is a subsidiary of
MEAG, MEAG, as the case may be (as certified by its Chief Executive Officer or
Chief Financial Officer) as a replacement agency for Moody’s, S&P or Fitch, or
all of them, as the case may be.

 

“Suspension Period” has the meaning ascribed to it in Section 2.08(c)(iii).

 

“Suspension Period Payment Amount” All costs and expenses incurred by DOE
(a) pursuant to its obligation under the first sentence of
Section 2.08(c)(iv) or (b) in connection with providing, or pursuant to, any
payment assurance or indemnity provided pursuant to the second sentence of
Section 2.08(c)(iv).

 

“Trust Estate” has the meaning ascribed to it in the OPC Indenture.

 

“Westinghouse Fuel Assembly Agreement” means the Contract for AP1000 Fuel
Fabrication, Design and Related Services, dated as of April 3, 2009, between the
Operator, acting as agent for GPC (acting for itself and as agent for the other
Owners), collectively as owner, and Westinghouse Electric Company LLC, as
amended by Amendment No. 1 dated as of June 21, 2012.

 

“Westinghouse License Agreement” means the Amended and Restated License
Agreement, dated February 9, 2012, between Southern Nuclear Operating
Company, Inc., for itself and as agent for Alabama Power Company and GPC (acting
for itself and as agent for the other Owners), collectively as licensee, and
Westinghouse Electric Company LLC.

 

1.02                        Interpretation.  Except as otherwise expressly
provided, the following rules of interpretation shall apply to this Agreement:

 

(a)                                 the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined;

 

(b)                                 whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms;

 

(c)                                  the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;

 

12

--------------------------------------------------------------------------------


 

(d)                                 the word “will” shall be construed to have
the same meaning and effect as the word “shall”;

 

(e)                                  unless the context requires otherwise, any
definition of or reference to any agreement, instrument or other document herein
(i) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein, therein or in any Loan Guarantee Document), (ii) shall include
all documents, instruments or agreements issued or executed in replacement
thereof and (iii) shall include any appendices, schedules and exhibits thereto
(but shall exclude, in the case of this Agreement, Appendix C hereto, which is
provided for illustrative purposes only);

 

(f)                                   a reference to a Person includes its
successors and permitted assigns, and a reference to an Owner includes any
permitted transferee of all or a portion of such Owner’s undivided interest in
the Project (including, in the case of MEAG, any MEAG Borrower);

 

(g)                                  any reference to any applicable law shall
include all references to such applicable law as amended from time to time;

 

(h)                                 the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; and

 

(i)                                     all references herein to Articles,
Sections and Appendices shall be construed to refer to Articles and Sections of,
and Appendices to, this Agreement.

 

SECTION 2:                        Consent to Assignment; General Undertakings.

 

2.01                        Acknowledgement of Financing Arrangements.  Each
Owner hereby acknowledges that (a) pursuant to the applicable DOE Guarantee, DOE
has guaranteed (or, in the case of a MEAG Borrower, will in the future
guarantee) the obligations of each Borrower under the Promissory Note issued by
such Borrower, which note evidences (or, in the case of a MEAG Borrower, will
evidence) the DOE Guaranteed Loan being made (or, in the case of a MEAG
Borrower, to be made) available to such Borrower for the purpose of financing a
portion of such Borrower’s undivided ownership interest in the Project and its
obligations under the Ownership Agreement and the EPC Contract; and (b) pursuant
to the applicable Security Documents, (i) GPC has granted and each MEAG Borrower
will grant a Security Interest in, among other collateral, its rights under the
Assigned Agreements and MEAG will grant a Security Interest in all of the equity
ownership interests in such MEAG Borrower, to the applicable DOE Collateral
Agent as first priority security, subject, in each case, to Permitted Liens (as
defined in the applicable Security Document for such Borrower), for the
repayment and performance of the obligations of such Borrower arising under or
in connection with its respective Loan Guarantee Documents or Credit Facility
Documents, as applicable, and (ii) OPC has granted a Security Interest in, among
other collateral, its rights under the Assigned Agreements to the OPC Trustee as
first priority security, subject to Permitted Exceptions (as defined in the OPC
Indenture) for the repayment of the obligations of OPC under its Promissory
Notes and DOE Reimbursement Notes.

 

13

--------------------------------------------------------------------------------


 

2.02                        Consent to Security.

 

(a)                                 Each Owner hereby consents to the granting
of each Security Interest by each Borrower (including, without the need for
further consent or acknowledgement, each grant in the future by a MEAG Borrower
contemplated by Section 2.01(b) and, in the case of each MEAG Borrower, the
pledge by MEAG of all of the equity ownership interests in such MEAG Borrower
(the “MEAG SPV Equity”)) pursuant to such Borrower’s Security Documents and to
the exercise of DOE’s and the applicable DOE Collateral Agent’s rights and
remedies thereunder in accordance with the terms of such Security Documents and
this Agreement.  Notwithstanding any provision of this Agreement to the
contrary, DOE and each DOE Collateral Agent party hereto acknowledges and agrees
that nothing in this Agreement shall be construed as a consent by OPC, MEAG, any
MEAG Borrower or Dalton to any assignment (whether collateral or otherwise) by
GPC of any of its rights or obligations in its capacity as agent for the Owners
under any of the Owner Documents, and that any such attempted assignment, unless
done strictly in accordance with the provisions for removal or resignation of
the Owners’ Agent in the Owner Documents, shall be null and void.

 

(b)                                 Each of the Owners agrees that the grant of
the Security Interests by the Borrowers and MEAG pursuant to the Security
Documents does not relieve it from its obligation to continue performance of the
Assigned Agreements to which it is a party.

 

2.03                        Notice of Downgrade.  Prior to Commercial Operation
of both Additional Units, each Borrower and the Owners’ Agent shall give notice
to DOE and to each of the other Owners, promptly after (x) such Borrower (or, in
the case of a MEAG Borrower, any credit rating applicable to any bonds issued by
MEAG in connection with the Project) has been, and (y) in the case of the
Owners’ Agent, the Owners’ Agent obtains Knowledge that any Owner (or, in the
case of a MEAG Borrower, any credit rating applicable to any bonds issued by
MEAG in connection with the Project) has been, downgraded below Investment Grade
by any Major Rating Agency (each such notice, a “Downgrade Notice”).

 

2.04                        Notice of Ownership/IP Agreement Payment Defaults;
DOE Right to Cure.

 

(a)                                 Upon the occurrence of any payment default
by an Owner under the Ownership Agreement (to the extent such payment is
required to meet such Owner’s payment obligations under any IP Agreement) (an
“Ownership Agreement IP Default”) or any payment default by an Owner (or its
agent) under any IP Agreement (an “IP Agreement Default”), such Owner (but only
if such Owner is a Borrower) and the Owners’ Agent shall, (x) not later than
five Georgia Business Days after such default, give DOE prompt notice thereof
(each such notice, as the case may be, an “Ownership Agreement IP Default
Notice” or an “IP Agreement Default Notice”), and (y) in the case of an IP
Agreement Default Notice, promptly after such Person obtains Knowledge of any of
the additional facts specified under clauses (i) through (iv) below during the
continuance of the IP Agreement Default that materially affect the information
previously delivered, give DOE a further notice that shall specify such
additional facts in reasonable detail, in each case as of the date of such
further notice:

 

(i)                                     the amount of the payment default and
all damages or other charges (if any) to be paid as a result thereof;

 

14

--------------------------------------------------------------------------------


 

(ii)                                  an estimate of all other amounts owed by
such Owner under the relevant IP Agreement;

 

(iii)                               an estimate of any other overdue liabilities
or unperformed obligations of such Owner then outstanding with respect to the
Project, including under the Owner Documents and the IP Agreements; and

 

(iv)                              an estimate of any other liabilities or
obligations of such Owner under the relevant IP Agreement which are likely to
fall due within 90 days after the date of the IP Agreement Default Notice.

 

(b)                                 Each Borrower agrees that DOE shall have the
right, but not the obligation, to cure any Ownership Agreement IP Default or IP
Agreement Default by a Borrower in the event such Ownership Agreement IP Default
or IP Agreement Default is not cured by another Owner within five Georgia
Business Days following delivery of the Ownership Agreement IP Default Notice or
IP Agreement Default Notice, by making such payment on the defaulting Borrower’s
behalf (each such payment, a “DOE Cure Payment”) by advancing funds for such
purpose on behalf of such Borrower pursuant to such Borrower’s Loan Guarantee
Agreement and Security Documents.

 

(c)                                  Each Owner has the right to reimburse DOE
for any DOE Cure Payment.  Upon making the reimbursement, the Owner shall have
the rights under Section 7.7 of the Ownership Agreement with respect to such
reimbursed amount.

 

(d)                                 Upon delivering a notice of intent to make
an overdue payment on behalf of a defaulting Owner pursuant to Section 7.7(c) of
the Ownership Agreement with respect to any Ownership Agreement IP Default, such
Owner shall promptly provide DOE with the details of that notice and the amount
of the payment.

 

2.05                        Consultation with DOE Following Notice of Downgrade
or Ownership/IP Agreement Default.

 

(a)                                 The Owners and DOE agree that following the
delivery of a Downgrade Notice, an Ownership Agreement IP Default Notice or an
IP Agreement Default Notice, they will consult with one another as to the impact
of such downgrade or default on the Project or the downgraded or defaulting
Person’s ability to perform its obligations pursuant to the Owner Documents and
the IP Agreements, and potential courses of action.

 

(b)                                 To facilitate such consultation process,
(i) at the request of DOE, each Owner agrees to meet with DOE in Atlanta,
Georgia with respect to a Downgrade Notice, an Ownership Agreement IP Default
Notice or an IP Agreement Default Notice; and (ii) at the request of Owners
holding a majority of the aggregate Ownership Interests (as defined in the
Ownership Agreement), DOE agrees to meet with the Owners in Washington, D.C.
with respect to a Downgrade Notice, an Ownership Agreement IP Default Notice or
an IP Agreement Default Notice.  Each such meeting shall be at reasonable times
and upon reasonable prior notice by the Person requesting the meeting.

 

15

--------------------------------------------------------------------------------


 

2.06                        Rejection of Ownership Agreement in Bankruptcy.  If
a Borrower files for bankruptcy protection and rejects the Ownership Agreement
as an executory contract, DOE or the relevant DOE Collateral Agent (or its
transferee) will have the right to require that the remaining Owners enter into
a replacement agreement for such rejected agreement with DOE (or the DOE
Collateral Agent or transferee), as a replacement Owner for the Borrower that
rejected the Ownership Agreement, on substantially the same terms and conditions
as such rejected agreement.

 

2.07                        Limitation of Liability for Owners’ Agent and for
DOE.  In no event shall any action or omission by GPC, as the Owners’ Agent,
under this Agreement constitute a default by a Borrower under its respective
Loan Guarantee Agreement.  The provisions of the Ownership Agreement that
provide limitations on the liability of GPC with respect to any actions or
omissions in its capacity as Owners’ Agent shall be applicable to any actions or
omissions by GPC, as Owners’ Agent, under this Agreement.  With respect to any
actions or omissions by DOE under this Agreement with respect to any Borrower,
the provisions of the applicable Loan Guarantee Agreement that provide
limitations on the liability of DOE to such Borrower shall apply to such actions
or omissions with respect to such Borrower, except as otherwise expressly
provided herein.

 

2.08                        Termination of EPC Contract by Owners’ Agent.

 

(a)                                 (i)                                     The
Owners’ Agent shall provide 90 days’ prior notice to DOE (such notice, an “EPC
Contract Notice of Termination”) in advance of exercising, in accordance with
the terms and conditions of the Owner Documents, the Owners’ right under
Section 22.3 of the EPC Contract to terminate the EPC Contract (such 90 day
period, or such shorter period satisfactory to DOE, the “Advance Notice
Period”).  The Owners’ Agent shall deliver a copy of the EPC Contract Notice of
Termination to each of the other Owners.  The EPC Contract Notice of Termination
shall (1) provide the earliest date on which the EPC Contract will be terminated
(which date shall not be earlier than 90 days following the date of delivery of
the EPC Contract Notice of Termination or such earlier date satisfactory to DOE)
and (2) indicate whether the requisite Owners, acting in accordance with the
terms and conditions of the Owner Documents, (A) intend to continue with the
development and construction of the Project if such Owners are able to enter
into a replacement engineering, procurement and construction agreement (a
“Replacement EPC Contract”) on terms and conditions satisfactory to them, acting
in accordance with the terms and conditions of the Owner Documents (in which
case the EPC Contract Notice of Termination shall constitute a “Replacement EPC
Termination Notice”), or (B) do not intend to enter into a Replacement EPC
Contract (in which case the EPC Contract Notice of Termination shall constitute
a “Project Termination Notice” and the Advance Notice Period shall constitute an
“EPC Contract Termination Consultation Period”).

 

(ii)                                  Notwithstanding any other term or
provision of this Section 2.08, all actions to be taken by any one or more of
the Owners or by the Owners’ Agent shall be taken pursuant to and in compliance
with the terms and conditions of the Owner Documents.  Except as otherwise
expressly set forth in this Section 2.08 with respect to (A) authority granted
by the Owners to the Owners’ Agent to take specific actions

 

16

--------------------------------------------------------------------------------


 

described herein and (B) the rights and obligations of the various Parties to
purchase or sell Ownership Interests in accordance with the terms hereof and of
the Owner Documents, nothing in this Section 2.08 shall, or shall be construed
as, altering, modifying, expanding, contracting, limiting or otherwise changing
the respective rights and obligations of each of the Owners with respect to each
other Owner or the Owners’ Agent, or of the Owners’ Agent with respect to the
Owners or each Owner, in each case as set forth in the Owner Documents.

 

(b)                                 In the event the Owners’ Agent delivers a
Replacement EPC Termination Notice to DOE, the Owners, acting in accordance with
the terms and conditions of the Owner Documents, (i) may elect to exercise the
Owners’ right under Section 22.3 of the EPC Contract to terminate the EPC
Contract following the expiration of the Advance Notice Period and (ii) shall
have a period of 180 days from the date the Replacement EPC Termination Notice
is delivered to DOE during which the Owners that intend to continue with the
development and construction of the Project shall seek to enter into a
Replacement EPC Contract on terms and conditions satisfactory to them (acting in
accordance with the terms and conditions of the Owner Documents) and, with
respect to GPC, to the Georgia Public Service Commission.  In the event such
Owners (acting in accordance with the terms and conditions of the Owner
Documents) do not enter into such a Replacement EPC Contract within such 180-day
period (such failure to enter into a Replacement EPC Contract, a “No Replacement
EPC Event”), then each Borrower shall be subject to the obligations, if any, set
forth in such Borrower’s Loan Guarantee Documents with respect to such No
Replacement EPC Event.

 

(c)                                  (i)                                     In
the event the Owners’ Agent delivers a Project Termination Notice, each Borrower
shall be subject to the obligations, if any, set forth in such Borrower’s Loan
Guarantee Documents with respect to a Project Termination Notice.  During the
EPC Contract Termination Consultation Period DOE may elect, subject to
Section 2.08(d)(v), to assume in writing all of the rights and obligations under
the EPC Contract of (A) GPC (other than in its capacity as Owners’ Agent) and
(B) the other Owners that have not elected to continue with the development and
construction of the Project in accordance with the provisions of Section 3.8 of
the Development Agreement (the “DOE EPC Assumption Election”) by delivering
notice of such election to each Owner (the “DOE EPC Assumption Election
Notice”).  GPC and each other Owner that has not elected to continue with the
development and construction of the Project in accordance with Section 3.8 of
the Development Agreement shall be referred to individually as a “Non-Continuing
Owner” and collectively as the “Non-Continuing Owners.” Any Owner (other than
GPC) that has elected to continue with the development and construction of the
Project in accordance with Section 3.8 of the Development Agreement shall be
referred to as a “Continuing Owner.”

 

(ii)                                  The rights of the Continuing Owners to
continue with the development and construction of the Project with DOE pursuant
to this Section 2.08 are in addition to the rights provided to the Continuing
Owners to continue with the development and construction of the Project pursuant
to Section 3.8 of the Development Agreement.

 

(iii)                               As a condition to completing the EPC
Assignment and Assumption, DOE must satisfy the requirements of Article 29 of
the EPC Contract with respect to an assignee;

 

17

--------------------------------------------------------------------------------


 

provided, however, that if any approvals of any governmental authority,
including the NRC, are required as a condition to completing the EPC Assignment
and Assumption and cannot be obtained within the EPC Contract Termination
Consultation Period, then, upon receipt from DOE of the assurance of payment and
indemnity described in the immediately following clause (iv), the Owners’ Agent
shall exercise the Owners’ right to suspend the work under the EPC Contract
prior to the expiration of the EPC Contract Termination Consultation Period, and
such suspension shall continue until the earlier of (A) such time as such
approvals shall have been obtained or (B) the termination of the EPC Contract by
the EPC Contractor pursuant to Section 22.5(a)(vi) of the EPC Contract (the
“Suspension Period”).  If, prior to the expiration of the EPC Contract
Termination Consultation Period, DOE has not delivered the DOE EPC Assumption
Election Notice to the Owners, or DOE has delivered the DOE EPC Assumption
Election Notice to the Owners and either (X) all approvals described in the
immediately preceding sentence are not obtained within 365 days of the date of
such notice or (Y) DOE has failed to make any payment required under
Section 2.08(c)(iv) on a timely basis, then the Owners’ Agent may exercise the
Owners’ right under Section 22.3 of the EPC Contract to terminate the EPC
Contract.

 

(iv)                              All costs and expenses charged by the EPC
Contractor, or otherwise chargeable by the Owners’ Agent to the Owners pursuant
to the Ownership Agreement, for or in connection with a suspension of work under
the EPC Contract pursuant to the immediately preceding clause (iii), shall be
solely for the account of DOE.  The obligation of the Owners’ Agent to suspend
the work under the EPC Contract pursuant to clause (iii) shall be conditioned
upon the prior receipt by the Owners’ Agent from DOE of (A) an assurance of
payment satisfactory to the Owners’ Agent, including that such assurance of
payment (and payments to be made thereunder) shall not be subject to
appropriations risk, and (B) an indemnity to each Non-Continuing Owner and the
Owners’ Agent (and their respective officials, advisors, servants, officers,
directors, employees, representatives, attorneys and agents) in form and
substance satisfactory to it, from and against any cost, loss, expense or
damage, including, without limitation, attorney fees and expenses, suffered or
incurred by it and arising directly out of such suspension, subject to a cap to
be agreed upon by DOE, each Non-Continuing Owner and the Owners’ Agent.  In the
event DOE fails to make any payment required under this Section 2.08(c)(iv) on a
timely basis, the Continuing Owners, if any, shall be responsible for, and shall
make payment of, any such missed or late payment.  Each Continuing Owner shall
be responsible for, and shall make payment of, the amount of any late or missed
payment realized by multiplying (X) the total amount of such missed or late
payment by (Y) the percentage realized by dividing the Ownership Interest of
such Continuing Owner by the total Ownership Interests of all Continuing Owners.

 

(v)                                 In the event DOE has made the DOE EPC
Assumption Election in accordance with the requirements of Section 2.08(c)(i),
then prior to the later to occur of the expiration of the EPC Contract
Termination Consultation Period or the expiration of the Suspension Period, DOE
shall assume, in a writing satisfactory to each Non-Continuing Owner and subject
to Section 2.08(d)(v), all of the rights and obligations of each Non-Continuing
Owner (other than the rights and obligations of GPC in its capacity as Owners’
Agent) under the EPC Contract, and each Non-Continuing Owner shall execute

 

18

--------------------------------------------------------------------------------


 

and deliver such additional documentation as shall be reasonably necessary in
furtherance of the assignment to, and assumption by, DOE of all of the right,
title and interest of each Non-Continuing Owner in and to the EPC Contract
(other than any right, title and interest of GPC in its capacity as Owners’
Agent) (the “EPC Assignment and Assumption”).

 

(vi)                              In the event DOE has made the DOE EPC
Assumption Election in accordance with Section 2.08(c)(i) and DOE has completed
the EPC Assignment and Assumption in accordance with the requirements of
Section 2.08(c)(v), then one or more of DOE and the Continuing Owners shall have
the right to acquire all or a portion (as the case may be) of the Ownership
Interest of each Non-Continuing Owner, either in accordance with
Section 2.08(d) or in accordance with Section 2.08(e), at any time following
receipt of all approvals and consents required by law, including any approval
required from the NRC.  DOE shall have the sole right to decide whether such
acquisition by the Purchaser shall proceed under the provisions of
Section 2.08(d) or 2.08(e).

 

(vii)                           In the event the Owners’ Agent has delivered a
Project Termination Notice in accordance with Section 2.08(a)(i), upon the
earlier to occur of (A) DOE’s completion of the EPC Assignment and Assumption in
accordance with Section 2.08(c)(v) or (B) the commencement of the Suspension
Period in accordance with Section 2.08(c)(iii), the Non-Continuing Owners shall
not be responsible for payment of any Cost of Construction incurred after the
date of either such occurrence.

 

(d)                                 Dilution Option.  (i)  If DOE exercises its
right pursuant to Section 2.08(c)(vi) to acquire a portion of the Ownership
Interest of each Non-Continuing Owner pursuant to this Section 2.08(d), then
such portion with respect to each Non-Continuing Owner shall be referred to in
this Section 2.08(d) as the “Initial Transferred Proportionate Interest”.  In
the event the Purchaser incurs additional ODA Cost of Construction after the
Initial Closing, then the Ownership Interest of the Purchaser shall be adjusted
as necessary by acquiring from each Non-Continuing Owner additional portions of
the Ownership Interest of each Non-Continuing Owner (the “Additional
Proportionate Interests”) through one or more Subsequent Closings.

 

(ii)                                  In the event there are any Continuing
Owners, in advance of exercising its right pursuant to Section 2.08(c)(vi) to
acquire a portion of the Ownership Interest of each Non-Continuing Owner in
accordance with this Section 2.08(d), DOE shall first offer each Continuing
Owner the opportunity to acquire a pro rata portion of the entire Initial
Transferred Proportionate Interest of each Non-Continuing Owner, with such pro
rata portion based on the Ownership Interest of each such Continuing Owner in
proportion to the aggregate Ownership Interests of the Continuing Owners, by
providing a written notice (for purposes of this Section 2.08(d), the “Offer
Notice”) to each Continuing Owner, with a copy of such Offer Notice to each
Non-Continuing Owner.  During the 120-day period following receipt of the Offer
Notice (for purposes of this Section 2.08(d), the “Continuing Owner Offer
Period”), each Continuing Owner may deliver to DOE (with a copy to each
Non-Continuing Owner and each other Continuing Owner) notice of its election,
subject to receipt of required regulatory approvals, including any approval
required from the NRC, to acquire its pro rata portion of the Initial
Transferred Proportionate Interest of each Non-Continuing Owner (for purposes of
this Section

 

19

--------------------------------------------------------------------------------


 

2.08(d), a “Continuing Owner Purchase Election” and any Continuing Owner that
delivers such a Continuing Owner Purchase Election, an “Electing Continuing
Owner”).  In the event all Continuing Owners are Electing Continuing Owners,
then such Electing Continuing Owners shall proceed in an expeditious manner to
an Initial Closing in accordance with Section 2.08(d)(iii).   In the event there
is more than one Continuing Owner, and less than all of the Continuing Owners
are Electing Continuing Owners, then DOE shall offer the unaccepted portion of
the Initial Transferred Proportionate Interest to the Electing Continuing
Owners, on a pro rata basis according to the Ownership Interest of each such
Electing Continuing Owner (for purposes of this Section 2.08(d), the “Additional
Offer Notice”), who shall then have 30 days to accept such Additional Offer
Notice by delivering to DOE (with a copy to each Non-Continuing Owner and each
other Continuing Owner) notice of such acceptance.  In the event any Additional
Offer Notice is not accepted, DOE and any Electing Continuing Owners shall
proceed in an expeditious manner to an Initial Closing in accordance with
Section 2.08(d)(iii).  In the event all of the Additional Offer Notices are
accepted, the Electing Continuing Owners shall proceed in an expeditious manner
to an Initial Closing in accordance with Section 2.08(d)(iii).  In the event
there are no Electing Continuing Owners during the Continuing Owner Offer
Period, then DOE shall proceed in an expeditious manner to an Initial Closing in
accordance with Section 2.08(d)(iii).

 

(iii)                               Subject to completion of the procedures
required by Section 2.08(d)(ii), the Purchaser may deliver to each
Non-Continuing Owner and to the Owners’ Agent notice of a closing date for the
Purchaser’s acquisition of the Initial Transferred Proportionate Interest (the
“Initial Closing”), which date shall not be less than 30 days after the date of
delivery of such notice.  At the Initial Closing for each Non-Continuing Owner:

 

(A) each of the Purchaser and such Non-Continuing Owner shall execute and
deliver such documentation as shall be reasonably necessary in order to convey
and assign to the Purchaser the Initial Transferred Proportionate Interest of
such Non-Continuing Owner;

 

(B) each of DOE and such Non-Continuing Owner shall deliver to each other and
each Continuing Owner a report, in such detail as shall reasonably be requested
by any such recipient, which shall set forth, as of the date of the most
recently completed fiscal quarter of the Owners’ Agent and that is at least 60
days prior to the date of the Initial Closing (the “Initial Closing Quarterly
Information Date”), (1) in the case of such Non-Continuing Owner’s report, the
aggregate ODA Cost of Construction paid or incurred by the Non-Continuing Owner
with respect to such Non-Continuing Owner’s Ownership Interest, which shall be
net of any refunds received by such Non-Continuing Owner with respect to any
disputed amounts paid under the EPC Contract (the “Non-Continuing Owner Payment
Amount”), and (2) in the case of DOE’s report, the aggregate ODA Cost of
Construction paid or incurred by DOE or its designee, which shall be net of any
refunds received by DOE with respect to any disputed amounts paid under the EPC
Contract, multiplied by a fraction, the numerator of which is such
Non-Continuing Owner’s Ownership Interest and the denominator of which is the

 

20

--------------------------------------------------------------------------------


 

aggregate Ownership Interests of all Non-Continuing Owners (the “DOE Initial
Closing Payment Amount”);

 

(C) if the Purchaser includes one or more Electing Continuing Owners, (I) such
Electing Continuing Owners shall make payment to DOE or its designee in
immediately available funds by wire transfer (or other means acceptable to all
parties to the Initial Closing) of the DOE Initial Closing Payment Amount (or in
the event the Purchaser includes DOE together with one or more Electing
Continuing Owners, payment by the Electing Continuing Owners of a pro rata
portion of the DOE Initial Closing Payment Amount based on the portion of the
Initial Transferred Proportionate Interest to be acquired by the Electing
Continuing Owners), and (II) DOE or its designee and such Electing Continuing
Owners shall execute and deliver such documentation as shall be reasonably
necessary in order to assign to the Purchaser all or a portion (as applicable)
of the right, title and interest of DOE in and to the EPC Contract; and

 

(D) the Electing Continuing Owners shall make payment to DOE or its designee in
immediately available funds by wire transfer (or other means acceptable to all
parties to the Initial Closing) of the Suspension Period Payment Amount (or, in
the event the Purchaser includes DOE together with one or more Electing
Continuing Owners, a pro rata portion of the Suspension Period Payment Amount
based on the portion of the Initial Transferred Proportionate Interest to be
acquired by DOE and the portion of the Initial Transferred Proportionate
Interest to be acquired by the Electing Continuing Owners).

 

For any such Initial Closing with respect to a Non-Continuing Owner, the Initial
Transferred Proportionate Interest shall be equal to such Non-Continuing Owner’s
Final Percentage Interest, multiplied by a fraction, the numerator of which is
the DOE Initial Closing Payment Amount with respect to such Non-Continuing Owner
and the denominator of which is the sum of the Non-Continuing Owner Payment
Amount and the DOE Initial Closing Payment Amount.  (For illustrative purposes
only, see the calculation set forth in Example 1 on Appendix C attached hereto.)

 

(iv)                              In the event an Initial Closing occurs with
respect to a Non-Continuing Owner and the Purchaser in such Initial Closing
incurs additional ODA Cost of Construction following the Initial Closing
Quarterly Information Date, one or more additional closings (each, a “Subsequent
Closing”) will be held, at which the Purchaser will acquire from such
Non-Continuing Owner an Additional Proportionate Interest with respect to such
Non-Continuing Owner.  A Subsequent Closing shall occur on the 60th day
following the end of any fiscal quarter following the Initial Closing Quarterly
Information Date in which the Purchaser incurs such additional ODA Cost of
Construction.  At any such Subsequent Closing for a Non-Continuing Owner:

 

(A) each of the Purchaser and such Non-Continuing Owner shall execute and
deliver such documentation as shall be reasonably necessary in order to convey
and assign to the Purchaser the Additional Proportionate Interest of such
Non-Continuing Owner; and

 

21

--------------------------------------------------------------------------------

 

(B) each of such Non-Continuing Owner and each Purchaser shall deliver to each
other, each other Purchaser and each Continuing Owner a report, in such detail
as shall reasonably be requested by any such recipient, which shall set forth,
as of the end of such fiscal quarter, (1) in the case of each Purchaser’s
report, the aggregate ODA Cost of Construction paid or incurred by such
Purchaser through the end of such fiscal quarter, which shall be net of any
refunds received by such Purchaser with respect to any disputed amounts paid
under the EPC Contract (the “Individual Purchaser Amount”; the aggregate of all
Individual Purchaser Amounts with respect to such Subsequent Closing, the
“Purchaser Additional Payment Amount”), and (2) in the case of such
Non-Continuing Owner’s report, the aggregate ODA Cost of Construction paid or
incurred by such Non-Continuing Owner through the end of such fiscal quarter,
which shall be net of any refunds received by such Non-Continuing Owner with
respect to any disputed amounts paid under the EPC Contract (the “Non-Continuing
Owner Additional Payment Amount”).

 

The Additional Proportionate Interest to be assigned and conveyed to the
Purchaser at any Subsequent Closing shall be equal to the New Aggregate
Percentage Interest minus the Prior Aggregate Percentage Interest.  With respect
to any Subsequent Closing, the “New Aggregate Percentage Interest” shall be
equal to (X) the amount realized by dividing the Purchaser Additional Payment
Amount with respect to such Non-Continuing Owner by an amount equal to the sum
of the Non-Continuing Owner Payment Amount and the Purchaser Additional Payment
Amount and (Y) multiplying such amount realized by such Non-Continuing Owner’s
Final Percentage Interest. With respect to any Subsequent Closing, the “Prior
Aggregate Percentage Interest” shall be equal to the aggregate Ownership
Interest of the relevant Non-Continuing Owner conveyed and assigned to the
Purchaser through the Initial Closing and all prior Subsequent Closings.  (For
illustrative purposes only, see the calculation set forth in Example 2 on
Appendix C attached hereto.)

 

(v)                                 The Ownership Interest held by the
Purchaser, however acquired, at any particular time in question shall be
referred to herein as the “Purchaser’s Ownership Interest” and the Ownership
Interest retained by the Non-Continuing Owner at any particular time in question
shall be referred to herein as the “Retained Ownership Interest.”  In connection
with an assumption of the EPC Contract by a Purchaser pursuant to this
Section 2.08, the Purchaser, on the one hand, and the Non-Continuing Owner, on
the other hand, shall share the proceeds of any refunds of previously paid
disputed amounts, liquidated damages, warranty claims and other amounts payable
to the Owners under or in respect of the EPC Contract pro rata based on the
Purchaser’s Ownership Interest and the Retained Ownership Interest at the time
such proceeds are paid.  Any refund of all or any part of the Suspension Period
Payment Amount will be paid to DOE (or, if one or more Electing Continuing
Owners has acquired all or a portion of the Non-Continuing Owners’ Ownership
Interests, shared pro rata among DOE and each of the Electing Continuing Owners
based on the portion of the Non-Continuing Owners’ Ownership Interests acquired
by each of them).

 

22

--------------------------------------------------------------------------------


 

(vi)                              With respect only to an assignment and
conveyance of OPC’s Ownership Interest pursuant to this Section 2.08(d), the DOE
Initial Closing Payment Amount and each Purchaser Additional Payment Amount
applicable to OPC’s Ownership Interest shall, prior to the applicable Initial
Closing or Subsequent Closing, be deemed a loan without interest in a like
amount by the applicable Purchaser to OPC (for purposes of the calculations set
forth above in this Section 2.08(d) only and not for purposes of the OPC
Indenture, such amounts shall be deemed additional ODA Cost of Construction paid
or incurred by DOE or its designee and shall not be deemed additional ODA Cost
of Construction paid or incurred by OPC).  At the applicable Initial Closing or
Subsequent Closing, the portion of OPC’s Ownership Interest then assigned and
conveyed to a Purchaser shall be deemed purchased by such Purchaser for a
purchase price equal to the amount of such deemed loan of such Purchaser, and
such purchase price shall be deemed paid by such Purchaser through the
satisfaction in full of such deemed loan effective automatically upon such
Initial Closing or Subsequent Closing, as the case may be.

 

(e)                                  Installment
Option.                                      
(i)                                     In the event there are any Continuing
Owners, in advance of exercising its right pursuant to Section 2.08(c)(vi) to
acquire the Ownership Interest of each Non-Continuing Owner in accordance with
this Section 2.08(e), DOE shall first offer each Continuing Owner the
opportunity to acquire a pro rata portion of the entire Ownership Interest of
each Non-Continuing Owner, with such pro rata portion based on the Ownership
Interest of each such Continuing Owner in proportion to the aggregate Ownership
Interests of the Continuing Owners, by providing a written notice (for purposes
of this Section 2.08(e), the “Offer Notice”) to each Continuing Owner, with a
copy of such Offer Notice to each Non-Continuing Owner.  During the 120-day
period following receipt of the Offer Notice (for purposes of this
Section 2.08(e), the “Continuing Owner Offer Period”), each Continuing Owner may
deliver to DOE (with a copy to each Non-Continuing Owner and each other
Continuing Owner) notice of its election, subject to receipt of required
regulatory approvals, including any required approvals of the NRC, to acquire
its pro rata portion of the entire Ownership Interest of each Non-Continuing
Owner (for purposes of this Section 2.08(e), a “Continuing Owner Purchase
Election” and any Continuing Owner that delivers such a Continuing Owner
Purchase Election, an “Electing Continuing Owner”).  In the event all Continuing
Owners are Electing Continuing Owners, then such Electing Continuing Owners
shall proceed in an expeditious manner to a closing in accordance with
Section 2.08(e)(ii).  In the event there is more than one Continuing Owner, and
less than all of the Continuing Owners are Electing Continuing Owners, then DOE
shall offer the unaccepted portion of the entire Ownership Interest of each
Non-Continuing Owner to the Electing Continuing Owners, on a pro rata basis
according to the Ownership Interest of each such Electing Continuing Owners (for
purposes of this Section 2.08(e), the “Additional Offer Notice”), who shall then
have 30 days to accept such Additional Offer Notice by delivering to DOE (with a
copy to each Non-Continuing Owner and each other Continuing Owner) notice of
such acceptance.  In the event any Additional Offer Notice is not accepted, DOE
shall have the right to acquire the entire Ownership Interest of each
Non-Continuing Owner and shall proceed in an expeditious manner to a closing in
accordance with Section 2.08(e)(iii), and no Electing Continuing Owner shall
have the right to acquire the Ownership Interest of a Non-Continuing Owner.  In
the event there are no Electing Continuing Owners during the

 

23

--------------------------------------------------------------------------------


 

Continuing Owner Offer Period, then DOE shall proceed in an expeditious manner
to a closing in accordance with Section 2.08(e)(iii)

 

(ii)                                  Subject to completion of the procedures
set forth in Section 2.08(e)(i), if one or more Continuing Owners intends to
exercise their right pursuant to Section 2.08(c)(vi) to acquire all of the
Ownership Interest of each Non-Continuing Owner pursuant to this
Section 2.08(e), then such Electing Continuing Owners shall have the right to
acquire such Ownership Interest for a purchase price equal to the aggregate ODA
Cost of Construction paid or incurred by the Non-Continuing Owner at the time of
the closing of the acquisition, payable in immediately available funds at the
closing of such acquisition.  The Electing Continuing Owners may exercise such
right by delivering to DOE, each Non-Continuing Owner and to the Owners’ Agent
notice of a closing date for the acquisition by the Electing Continuing Owners
of all of the Ownership Interest of each Non-Continuing Owner, which date shall
not be less than 30 days after the date of delivery of such notice.  At the
closing for each Non-Continuing Owner:

 

(A) the Electing Continuing Owners and such Non-Continuing Owner shall execute
and deliver such documentation as shall be reasonably necessary in order to
convey and assign to the Electing Continuing Owners all of the Ownership
Interest of such Non-Continuing Owner;

 

(B) DOE or its designee and such Electing Continuing Owners shall execute and
deliver such documentation as shall be reasonably necessary in order to assign
to the Electing Continuing Owners all of the right, title and interest of DOE in
and to the EPC Contract; and

 

(C) the Electing Continuing Owners shall make payment to DOE or its designee in
immediately available funds by wire transfer (or other means acceptable to all
Parties) of the Suspension Period Payment Amount.

 

(iii)                               Subject to completion of the procedures set
forth in Section 2.08(e)(i), if DOE elects to acquire all of the Ownership
Interest of each Non-Continuing Owner pursuant to this Section 2.08(e), then DOE
shall have the right to acquire each such Ownership Interest for a purchase
price equal to the aggregate ODA Cost of Construction paid or incurred by the
Non-Continuing Owner at the time of the closing of the acquisition, payable in
equal payments in 40 consecutive quarterly installments without interest, on
(x) if the Non-Continuing Owner is a Borrower, each date for payment of
principal or interest or both specified in the applicable Promissory Note, which
date is on a quarterly basis, and (y) if the Non-Continuing Owner is not a
Borrower, the first Federal Government Business Day of each calendar quarter, in
each case commencing with the first complete calendar quarter following the
closing date.  DOE may exercise such right by delivering to each Non-Continuing
Owner and to the Owners’ Agent notice of a closing date for the acquisition by
DOE or its designee of all of the Ownership Interest of each Non-Continuing
Owner, which date shall not be less than 30 days after the date of delivery of
such notice.  At the closing for each Non-Continuing Owner, DOE or its designee,
the Continuing Owners and such Non-Continuing Owner shall execute and deliver
such documentation as shall be reasonably necessary in order to convey and

 

24

--------------------------------------------------------------------------------


 

assign to DOE or its designee all of the Ownership Interest of such
Non-Continuing Owner and to document the installment purchase by DOE.

 

(iv)                              Notwithstanding the provisions of
Section 2.08(e)(iii), with respect to the acquisition of OPC’s Ownership
Interest pursuant to such Section, OPC shall only assign and convey portions of
its Ownership Interest as installment payments are made by DOE or its designee,
such assignments and conveyances to be in portions equal to OPC’s Ownership
Interest on the date of the conveyance and assignment multiplied by a fraction,
the numerator of which is the sum of (1) the principal amount of the installment
payment then being made by DOE or its designee (which installment payment shall
be in the amount of the aggregate unreimbursed ODA Cost of Construction of OPC
on the date of the conveyance and assignment, which amount shall be net of any
refunds received by OPC with respect to any disputed amount under the EPC
Contract, multiplied by a fraction the numerator of which is one (1) and the
denominator of which is the result of (a) forty (40) minus (b) the number of
such installments previously paid by DOE or its designee pursuant to this
Section 2.08(e)) and (2) the aggregate additional ODA Cost of Construction paid
or incurred by DOE or its designee as of the date of the conveyance and
assignment, which amount shall be net of any refunds received by DOE or its
designee with respect to any disputed amount under the EPC Contract, multiplied
by a fraction, the numerator of which is OPC’s Ownership Interest on such date
and the denominator of which is the aggregate Ownership Interests of DOE and all
Non-Continuing Owners on such date (in each case without regard to such
conveyance and assignment), and which amount shall, in the case of subsequent
assignments and conveyances, be determined since the date of the immediately
preceding assignment and conveyance (the “Additional Installment Option Payment
Amount”), and the denominator of which is the sum of (I) the aggregate
unreimbursed ODA Cost of Construction of OPC on the date of the conveyance and
assignment, which amount shall be net of any refunds received by OPC with
respect to any disputed amount under the EPC Contract, and (II) the Additional
Installment Option Payment Amount.  (For illustrative purposes only, see the
calculation set forth in Example 3 on Appendix C attached hereto.)  With respect
to any assignment and conveyance of OPC’s Ownership Interest pursuant to this
Section 2.08(e), each Additional Installment Option Payment Amount shall, prior
to the applicable assignment and conveyance, be deemed a loan without interest
in a like amount by DOE to OPC (for purposes of the calculations set forth above
in this Section 2.08(e)(iv) only and not for purposes of the OPC Indenture, such
amounts shall be deemed additional ODA Cost of Construction paid by DOE or its
designee and shall not be deemed additional ODA Cost of Construction paid by
OPC).  At each assignment and conveyance, the portion of OPC’s Ownership
Interest then assigned and conveyed based on such Additional Installment Option
Payment Amount (and not based upon the installment payments being made pursuant
to this Section 2.08(e)) shall be deemed purchased by DOE or its designee for a
purchase price equal to the amount of such deemed loan, and such purchase price
shall be deemed paid by DOE or its designee by the satisfaction in full of such
deemed loan effective automatically upon the applicable closing.

 

25

--------------------------------------------------------------------------------


 

SECTION 3:  Ownership Agreement Amendments.

 

3.01                        Ownership Agreement Amendments.  The Owners hereby
amend the Ownership Agreement as set forth in Section 3.02 and Section 3.03.

 

3.02                        Additional Definitions.  Appendix A of the Ownership
Agreement is hereby amended to add the following definitions in alphabetical
order with the other definitions therein:

 

“DOE” means the United States Department of Energy acting by and through the
Secretary of Energy (or appropriate authorized representative thereof).

 

“DOE Security Document” means the deed to secure debt, mortgage, indenture,
security agreement, equity pledge agreement or other instrument, other than the
OPC Indenture, pursuant to which title to the Ownership Interest of any
Participating Party (and, in the case of any MEAG SPV, the MEAG SPV Equity in
such Participating Party) is granted as security or a lien is created against
such title in order to secure (a) indebtedness owed by such Participating Party
to an agency or instrumentality of the United States government or other third
party lender(s), which indebtedness has been guaranteed, in whole or in part, by
DOE, and the proceeds of which are or have been used for the construction of the
Additional Units, (b) reimbursement obligations owed by such Participating Party
to an agency or instrumentality of the United States government, with respect to
payments by such agency or instrumentality under any guarantee with respect to
such indebtedness, and (c) other obligations owed by such Participating Party to
an agency or instrumentality of the United States government pursuant to the
agreements related to the foregoing.

 

“DOE Trustee” means a security title and lien holder under a DOE Security
Document.

 

“EPC Assignment and Assumption” has the meaning given such term in the Owners
Direct Agreement.

 

“MEAG SPV Equity” means the equity ownership interests in each MEAG SPV.

 

“Non-Continuing Owner” has the meaning given such term in the Owners Direct
Agreement.

 

“Owners Direct Agreement” means the Owners Consent to Assignment and Direct
Agreement and Amendment to Plant Alvin W. Vogtle Additional Units Ownership
Participation Agreement among GPC, OPC, MEAG, Dalton, DOE, PNC Bank, National
Association, doing business as Midland Loan Services, a division of PNC Bank,
National Association, and each MEAG Borrower (as defined therein) that becomes a
party thereto, dated as of February     , 2014.

 

“Project Termination Notice” has the meaning given such term in the Owners
Direct Agreement.

 

“Suspension Period” has the meaning given such term in the Owners Direct
Agreement.

 

26

--------------------------------------------------------------------------------


 

3.03                        Article IV Amended Section.  Article IV of the
Ownership Agreement is hereby amended to revise Section 4.2 by deleting
subsection (g) in its entirety and replacing it with the following new
subsection:

 

(g)                                  In addition to each Participating Party’s
right to transfer or sell its Ownership Interest under Section 4.2(a), all or
any portion of any Participating Party’s Ownership Interest in the Additional
Units Property (and, in the case of any MEAG SPV, the MEAG SPV Equity) may be
transferred or sold pursuant to a foreclosure action or power of sale without
complying with the provisions of this Section 4.2 (but only in such instance and
without affecting such rights for future transfers), if the transfer or sale is
conducted in accordance with this Section 4.2(g).

 

(i)                                     This Section 4.2(g) shall apply:

 

(A)                               To all or any portion of OPC’s Ownership
Interest in the Additional Units Property if (1) an “Event of Default” has
occurred and is continuing under the terms of OPC’s Indenture (“OPC Default”),
and (2) an agency or instrumentality of the United States government is a holder
of indebtedness secured by OPC’s Indenture (the security title and lien holder
under the OPC Indenture, the “OPC Trustee”); or

 

(B)                               To all or any portion of the Ownership
Interest in the Additional Units Property of any Participating Party, other than
OPC, if an event of default (howsoever described) has occurred and is continuing
under the terms of the DOE Security Document of such Participating Party (“DOE
Default”); or

 

(C)                               In the case of any MEAG SPV, to all or any
portion of the MEAG SPV Equity of such MEAG SPV Participating Party if an
applicable DOE Default has occurred and is continuing.

 

(ii)                                  Prior to any sale or transfer under this
Section 4.2(g) (but without prejudice to any right of the OPC Trustee or the
applicable DOE Trustee, as the case may be, to commence the public advertisement
process for a public sale), the OPC Trustee in the event of an OPC Default, or
the applicable DOE Trustee in the event of a DOE Default (the applicable trustee
for such sale or transfer will hereinafter be referred to as the “Trustee”)
shall deliver to the other Participating Parties a written notice of its
intention to transfer or sell such Ownership Interest (or, in the case of any
MEAG SPV, the MEAG SPV Equity) (the “Default Sale Notice”).  After receipt of
the Default Sale Notice, the other Participating Parties shall have one hundred
twenty (120) days to deliver to the Trustee one or more written offers to
purchase such Ownership Interest (or MEAG SPV Equity, as applicable) in its
entirety on an as-is, where-is basis, without recourse to the Trustee, free and
clear of the lien of OPC’s Indenture (in the case of an OPC Default) and free
and clear of the lien of the applicable DOE Security Document (in the case of a
DOE Default), for a cash purchase price identified in such offer, subject only
to receipt of all required regulatory approvals (each, a “Co-Owner Purchase
Offer”).  If one or more Co-Owner Purchase Offers are received by the Trustee
within such one hundred twenty-day period, the Trustee must, within one hundred
eighty (180) days after delivery of the Default Sale Notice:

 

27

--------------------------------------------------------------------------------


 

(A)                               identify to all the Participating Parties that
submitted Co-Owner Purchase Offers the Co-Owner Purchase Offer that contains the
highest purchase price (the “Prevailing Co-Owner Purchase Offer”); and

 

(B)                               give notice to such Participating Parties of
its acceptance or rejection of the Prevailing Co-Owner Purchase Offer.

 

(iii)                               If the Trustee accepts the Prevailing
Co-Owner Purchase Offer, then the other Participating Parties will have the
right, within thirty (30) days after notice of such acceptance, to participate
in the Prevailing Co-Owner Purchase Offer pro rata in accordance with their
respective Ownership Interests or as the Participating Parties may otherwise
agree.

 

(iv)                              If the Prevailing Co-Owner Purchase Offer is
accepted: (A) such acceptance shall constitute a binding agreement between the
Trustee and the purchasing Participating Parties obligating the Trustee to sell,
and the purchasing Participating Parties to purchase, the Ownership Interest (or
MEAG SPV Equity, as applicable) identified in the Default Sale Notice at the
purchase price specified in the Prevailing Co-Owner Purchase Offer, subject only
to receipt of all required regulatory approvals; and (B) the purchasing
Participating Parties will be obligated to tender the full amount of the
purchase price in immediately available funds to the Trustee within ten
(10) days of receipt of all regulatory approvals required for such sale, lease
or other conveyance.

 

(v)                                 If

 

(A)                               the Trustee does not receive any Co-Owner
Purchase Offers within the one hundred twenty-day period provided above;

 

(B)                               the purchasing Participating Parties fail to
tender the purchase price within the ten-day period as provided above; or

 

(C)                               the Trustee rejects the Prevailing Co-Owner
Purchase Offer,

 

then the Trustee may thereafter proceed to sell, lease or otherwise convey such
Ownership Interest (or MEAG SPV Equity, as applicable) to any entity, including
any Participating Party, without re-offering such Ownership Interest (or MEAG
SPV Equity, as applicable) to the other Participating Parties and without
complying with this Section 4.2 (but only in such instance and without affecting
such rights for future transfers); provided, however, that the Participating
Parties will not be prohibited from participating in any auction or other bid
process for such Ownership Interest (or MEAG SPV Equity, as applicable) after
any such event; provided, further that any such sale, lease or other conveyance
to an entity other than a Participating Party must be made to an entity (1) that
is financially responsible, taking into account the remaining obligations at the
time of such transfer or sale under this Agreement, the Amended and Restated
Operating Agreement and the Nuclear Managing Board Agreement and (2) that, in
the case of a transfer of Ownership Interests, becomes a party to, and assumes
(i) the rights and obligations of such Participating Party hereunder as a
Participating Party solely with respect to the portion of its Ownership Interest
in the Additional Units acquired by such

 

28

--------------------------------------------------------------------------------


 

entity, (ii) the rights and obligations of such Participating Party under the
Operating Agreement solely with respect to the portion of its “Ownership
Interest” in the “Additional Units” (as those terms are defined in the Operating
Agreement) acquired by such entity, (iii) the rights and obligations of such
Participating Party under the Declaration of Covenants as an “Additional Units
Owner” solely with respect to the portion of its ownership interest in the
“Additional Units Property” (as those terms are defined in the Declaration of
Covenants) acquired by such entity, and (iv) the rights and obligations of such
Participating Party under the Nuclear Managing Board Agreement solely as a
“Participant” with respect to the portion of its “Undivided Ownership Interest”
in the “Additional Units” and related facilities, equipment, inventory and
common facilities (as those terms are defined in the Nuclear Managing Board
Agreement) acquired by such entity, in each of the foregoing cases (i) through
(iv) arising from and after the date of such assumption; provided, further, that
if the Trustee has not, within two (2) years after the occurrence of any of the
events described in clauses (A) through (C) above, consummated a sale, lease or
other conveyance of such Ownership Interest (or MEAG SPV Equity, as applicable),
the Trustee may not thereafter sell, lease or otherwise convey such Ownership
Interest (or MEAG SPV Equity, as applicable) without first re-offering it to the
other Participating Parties in accordance with this Section 4.2(g).  So long as
NRC approval of such a sale, lease or other conveyance is promptly applied for
and pursued with due diligence, such two-year period shall be extended until the
NRC grants or denies such approval and such action becomes final and
non-appealable.

 

(vi)                              For the avoidance of doubt, nothing in this
Section 4.2 requires or permits any entity (including any purchasing
Participating Party) that acquires an Ownership Interest of a Participating
Party (or MEAG SPV Equity, as applicable) identified in a Default Sale Notice to
accede to:

 

(1) if such Participating Party is Agent under and as defined in this Agreement,
the rights and obligations of such Participating Party in its capacity as Agent
under this Agreement,

 

(2) if such Participating Party is “Agent” under and as defined in the Operating
Agreement, the rights and obligations of such Participating Party in its
capacity as “Agent” under and as defined in the Operating Agreement,

 

(3) the rights and obligations of such Participating Party in its capacity as
“Participating Party” with respect to its “Ownership Interest” in the “Existing
Units” under and as those terms are defined in the Operating Agreement,

 

(4) the rights and obligations of such Participating Party in its capacity as an
“Existing Units Owner” under and as defined in the Declaration of Covenants,

 

(5) if such Participating Party is “Additional Units Agent” under and as defined
in the Declaration of Covenants, the rights and obligations of such
Participating Party in its capacity as “Additional Units Agent” under and as
defined in the Declaration of Covenants,

 

29

--------------------------------------------------------------------------------


 

(6) the rights and obligations of such Participating Party under Paragraph
3(d) of the Declaration of Covenants,

 

(7) the rights and obligations of such Participating Party in its capacity as
“Participant” with respect to an “Undivided Ownership Interest” in the “Existing
Units” under and as those terms are defined in the Nuclear Managing Board
Agreement,

 

(8) the rights and obligations of such Participating Party in its capacity as
“Participant” with respect to an “Undivided Ownership Interest” in “Plant Hatch”
under and as those terms are defined in the Nuclear Managing Board Agreement,

 

(9) if such Participating Party is “Participants’ Agent” under and as defined in
the Nuclear Management Board Agreement, the rights and obligations of such
Participating Party in its capacity as “Participants’ Agent” as agent for the
other “Participants” in accordance with the “Participation Agreements” under and
as those terms are defined in the Nuclear Managing Board Agreement,

 

(10) such Participating Party’s “Ownership Interest” in the “Existing Units” as
those terms are defined in the Operating Agreement,

 

(11) such Participating Party’s “Undivided Ownership Interest” in the “Existing
Units” as those terms are defined in the Nuclear Managing Board Agreement,

 

(12) such Participating Party’s “Ownership Interest” in “Plant Hatch” as those
terms are defined in the Nuclear Managing Board Agreement, and

 

(13) if such Participating Party is “Agent” under and as defined in the
Development Agreement, the rights and obligations of such Participating Party in
its capacity as “Agent” under and as defined in the Development Agreement.

 

3.04                        Article VII Amended Section.  Article VII of the
Ownership Agreement is hereby amended to revise Section 7.4 by deleting
subsection (a) in its entirety and replacing it with the following new
subsection:

 

(a)                                 After the Effective Date but prior to
Commercial Operation of each Additional Unit, the Participating Parties shall be
responsible for, and shall pay, the Cost of Construction of each Additional Unit
incurred after the Effective Date but prior to Commercial Operation in
proportion to their respective Ownership Interests in such Additional Units in
accordance with the further provisions of this Section 7.4; provided, however,
that in the event the Agent delivers a Project Termination Notice in accordance
with Section 2.08(a)(i) of the Owners Direct Agreement, upon the earlier to
occur of (i) DOE’s completion of the EPC Assignment and Assumption in accordance
with Section 2.08(c)(v) of the Owners Direct Agreement or (ii) the commencement
of the Suspension Period in accordance with Section 2.08(c)(iii) of the Owners
Direct Agreement, the Non-Continuing Owners shall not be responsible for payment
of any Cost of Construction incurred after the date of either such occurrence. 
All Fuel Costs for each Additional Unit incurred after the Effective Date but
prior to Commercial Operation of such

 

30

--------------------------------------------------------------------------------


 

Additional Unit shall be paid by the Parties in accordance with the provisions
of Section 4.6 hereof and pursuant to the further provisions of this
Section 7.4.

 

SECTION 4:  Representations and Warranties.

 

4.01                        Owner Representations and Warranties.  Each Owner
hereby represents and warrants to DOE (but only with respect to such Owner
making the representation and warranty):

 

(a)                                 Due Organization. (i)  GPC is duly
organized, validly existing and in good standing under the laws of the State of
Georgia; OPC is duly organized, validly existing and in good standing under the
laws of the State of Georgia; MEAG is a public body corporate and politic and an
instrumentality of the State of Georgia duly organized and validly existing
under the laws of the State of Georgia; and Dalton is an incorporated
municipality in the State of Georgia duly organized and validly existing under
the laws of the State of Georgia.

 

(ii)                                  Such Owner has the requisite power and
authority to own and operate its business and properties and to carry on its
business as such business is now being conducted and is duly qualified to do
business in the State of Georgia and in any other jurisdiction in which the
transaction of its business makes such qualification necessary and the failure
to be so qualified would reasonably be expected to have a material adverse
effect on such Owner.

 

(b)                                 Authorization.  Such Owner has full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and the execution, delivery and performance of this
Agreement by such Owner has been duly authorized by the necessary action on the
part of such Owner; this Agreement has been duly executed and delivered by such
Owner and is the valid and binding obligation of such Owner enforceable in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws for the general relief of creditors and general
principles of equity, regardless of whether enforcement is considered in a
proceeding at law or in equity.

 

(c)                                  Non-Contravention.  The execution, delivery
and performance of this Agreement by such Owner and the consummation of the
transactions contemplated hereby do not and will not contravene the
organizational documents of such Owner and do not and will not conflict with or
result in a breach of or default under any material indenture, mortgage, lease,
agreement, instrument, judgment, decree, order or ruling to which such Owner is
a party or by which it or any of its material properties is bound or affected.

 

(d)                                 Approvals.  There are no approvals or
consents of governmental authorities or other Persons not yet obtained, the
absence of which would materially impair such Owner’s ability to execute,
deliver and perform its obligations under this Agreement.

 

(e)                                  No Previous Assignments.  Such Owner has no
notice of, and has not consented to, any previous assignment by any Borrower of
all or any part of its rights under the Assigned Agreements (other than the
assignment by OPC to the OPC Trustee pursuant to the OPC Indenture).

 

31

--------------------------------------------------------------------------------

 

4.02                        Rural Utilities Service.  OPC hereby represents and
warrants to each other party to this Agreement, as of the date of this
Agreement, that OPC has satisfied all conditions required to be satisfied by it
under the loan contract currently in effect between OPC and the Rural Utilities
Service in connection with the execution and delivery of, and performance of its
obligations under, this Agreement; such execution, delivery and performance do
not and will not violate the terms and conditions of such loan contract; and
there are no approvals or consents required to be obtained from, or filings or
other reports to be made with, the Rural Utilities Service, under such loan
contract or otherwise, in connection with such execution, delivery and
performance that have not already been obtained or made.

 

SECTION 5:  Other Covenants of Owners’ Agent and Owners.

 

5.01                        Debarment Regulations.  GPC, as the Owners’ Agent,
agrees not to enter into any transactions in connection with the Project with
any Person who is debarred, suspended, declared ineligible or voluntarily
excluded from participation in procurement or non-procurement transactions with
any United States federal government department or agency pursuant to any of the
Debarment Regulations.

 

5.02                        Timber and Mineral Rights.  The Owners shall not,
individually or through the Owners’ Agent or the Operator, (a) mine, extract or
separate any timber, coal, ore, gas (natural or otherwise), oil or other
minerals from the Identified Sites (as defined in the Ownership Agreement) or
any other real property rights that constitute Additional Unit Properties (as
defined in the Ownership Agreement), or (b) transfer any rights or interests in
any such timber, coal, ore, gas (natural or otherwise), oil or other minerals to
any other Person, unless, in each of cases (a) and (b), doing so could not
reasonably be expected to materially impair the ability of any Person to
construct or operate the Project or the use of the collateral that makes up any
Security Interest taken as a whole for the purposes for which it is held by the
applicable Borrower.

 

SECTION 6:  Miscellaneous Provisions.

 

6.01                        Notices and Other Communications.  All notices,
consents and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows:

 

If to GPC:

 

Georgia Power Company

241 Ralph McGill Blvd.

Atlanta, GA  30308

Attention: Office of the General Counsel

Facsimile: (404) 506-2725

Email:  tpbishop@southernco.com

 

32

--------------------------------------------------------------------------------


 

If to OPC:

 

Oglethorpe Power Corporation

2100 East Exchange Place

Tucker, Georgia 30034-5336

Attention: Chief Financial Officer

Facsimile: (770) 270-7977

Email:  betsy.higgins@opc.com

 

If to MEAG:

 

Municipal Electric Authority of Georgia
1470 Riveredge Pkwy, NW

Atlanta, Georgia 30328-4686

Attention: President and CEO

Facsimile: (866) 422-2976

Email:  bjohnston@meagpower.org

 

With a copy to:

 

Municipal Electric Authority of Georgia

1470 Riveredge Pkwy, NW

Atlanta, Georgia 303028-4686

Attention: Senior Vice President & General Counsel

Facsimile: (866) 422-2976

Email:  pdegnan@meagpower.org

 

If to Dalton:

 

Board of Water, Light and Sinking Fund

Commissioners of The City of Dalton, Georgia

d/b/a Dalton Utilities

1200 V. D. Parrott, Jr. Parkway

Dalton, Georgia  30721

Attention:  CEO

Facsimile:  (706) 278-7230

Email:  dcope@dutil.com

 

If to DOE:

 

United States Department of Energy

Loan Guarantee Program

1000 Independence Avenue, SW

Washington, D.C. 20585

Attn:  Director, Portfolio Management

Facsimile:  (202) 287-6967

Email: lpo.portfolio@hq.doe.gov

 

33

--------------------------------------------------------------------------------


 

With a copy to:

 

United States Department of Energy

Loan Guarantee Program

1000 Independence Ave., SW

Washington, D.C. 20585

Attn:  Kenneth Cestari

Email:  Kenneth.Cestari@hq.doe.gov

Telephone: (202) 287-5523

 

If to the GPC Collateral Agent:

 

PNC Bank, National Association,

doing business as Midland Loan Services, a division of PNC Bank, National
Association

10851 Mastin Street, Suite 700

Overland Park, KS 66210

Attention:  Government Services

Telephone:  (913) 253-9000

Facsimile: (913) 253-9709

Email address: mls.doe@midlandls.com

 

With a copy to (which copy shall not constitute notice):

 

PNC Bank, National Association,

doing business as Midland Loan Services, a division of PNC Bank, National
Association

10851 Mastin Street, Suite 700

Overland Park, KS 66210

Attention:  General Counsel

Telephone:  (913) 253-9000

Facsimile: (913) 253-9709

Email address: governmentservices@midlandls.com

 

All notices or other communications required or permitted to be given hereunder
shall be considered as properly given (a) if delivered in person, (b) if sent by
overnight delivery service, (c) in the event overnight delivery service is not
readily available, if mailed by first class mail, postage prepaid, registered or
certified with return receipt requested, (d) if sent by facsimile (with such
transmission verified by return transmission by first class mail, facsimile or
electronic mail), or (e) if transmitted by electronic mail (with such
transmission verified by return transmission by first class mail, facsimile or
electronic mail).  Notice so given shall be effective upon delivery to the
addressee, except that (x) communications or notices transmitted by facsimile or
other direct electronic means shall be deemed to have been validly and
effectively given on the day (if a Federal Government Business Day and, if not,
on the next following Federal Government Business Day) on which it is validly
transmitted if received (with such receipt subsequently verified by return
transmission by first class mail, facsimile or electronic mail) before
2:00 p.m., recipient’s time, and if received after that time, on the next
following Federal Government Business Day and (y) if any notice is tendered to
an addressee and the

 

34

--------------------------------------------------------------------------------


 

delivery thereof is refused by such addressee, such notice shall be effective
upon such tender.  Any party shall have the right to change its address for
notice hereunder to any other location by giving prior notice to the other
parties in the manner set forth above.

 

6.02                        Governing Law; Submission to Jurisdiction.

 

(a)                                 The validity, construction, and performance
of this Agreement shall be governed by and interpreted in accordance with the
laws of the State of Georgia.

 

(b)                                 The parties hereto agree to the
non-exclusive jurisdiction of the United States District Court for the District
of Columbia for any legal proceedings that may be brought by a party hereto
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment.  Each party hereto accepts, generally and
unconditionally, the jurisdiction of the aforesaid court for legal proceedings
arising out of or in connection with this Agreement.  Each party hereto hereby
waives any right to stay or dismiss any action or proceeding under or in
connection with this Agreement brought before the foregoing court on the basis
of forum non-conveniens or improper venue.  For the avoidance of doubt, the
parties hereto do not, by this Section 6.02, waive any first-to-file challenges
to venue.

 

6.03                        Waiver of Jury Trial.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

6.04                        Counterparts.  This Agreement may be executed in one
or more duplicate counterparts and when signed by all of the parties shall
constitute a single binding agreement.  The delivery of an executed counterpart
of this Agreement by electronic means, including by telecopy, facsimile or by
portable document format (PDF) attachment to email, shall be as effective as
delivery of an original executed counterpart of this Agreement.

 

6.05                        Headings Descriptive.  Section and subsection
headings in this Agreement are included herein for convenience of reference only
and shall not affect the construction of or interpretation of and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

 

6.06                        Severability.  In case any one or more of the
provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
the parties thereto shall enter into good faith negotiations to replace the
invalid, illegal or unenforceable provision.

 

6.07                        Amendments, Waivers.  No amendment, modification or
waiver of any of the provisions of this Agreement will be effective unless in
writing (including a writing evidenced by a facsimile transmission) and signed
by each of the parties hereto, and any waiver shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time.

 

35

--------------------------------------------------------------------------------


 

6.08                        Remedies Cumulative.  The rights and remedies of the
parties under this Agreement are cumulative, not alternative, and are not
exclusive of any rights or remedies provided by law.

 

6.09                        Termination.  The Owners agree not to terminate the
Ownership Agreement prior to the Agreement Termination Date.  On the Agreement
Termination Date, this Agreement shall be deemed terminated and each of the
Parties shall be released, relieved and discharged from any obligation or
liability hereunder other than any liabilities on the part of a Borrower
accruing on or prior to such Borrower’s Debt Termination Date, and DOE agrees
upon the Agreement Termination Date to provide a written release, discharge and
satisfaction of this Agreement; provided, however, that if DOE has completed the
EPC Assignment and Assumption, then Sections 1.01, 1.02, 2.07, 2.08(c)(iv),
(vi) and (vii), 2.08(d) and (e), 6.01 through 6.09 (inclusive) and 6.12 through
6.17 (inclusive) shall survive until such time as the Owners no longer have any
obligations to DOE under Sections 2.08(c)(vi), 2.08(d) and (e) and DOE no longer
has any obligations to the Owners under Section 2.08(c)(iv).

 

6.10                        Successors and Assigns; Accession Agreements.

 

(a)                                 This Agreement may be assigned by a DOE
Collateral Agent to a successor collateral agent or trustee in accordance with
the applicable Loan Guarantee Documents and otherwise in accordance with the
written consent of the other parties hereto.  Upon an assignment of this
Agreement by any DOE Collateral Agent, such DOE Collateral Agent will be
released from its obligations hereunder in accordance with the applicable Loan
Guarantee Documents to which it is a party.

 

(b)                                 This Agreement may not be assigned by any
Borrower without the prior consent of the applicable DOE Collateral Agent in
accordance with the applicable Loan Guarantee Documents.

 

(c)                                  The parties hereto agree that, upon an
Accession Agreement being entered into by a MEAG Borrower and a MEAG Borrower
Collateral Agent, without any further action being required by any other party
hereto:

 

(i)                                     the MEAG Borrower party thereto shall be
added to this Agreement as an Owner, MEAG Borrower and Borrower, and shall have
all of the rights and obligations of an Owner, MEAG Borrower and Borrower
hereunder as if it were a named Owner, MEAG Borrower and Borrower hereunder;

 

(ii)                                  the MEAG Borrower Collateral Agent party
thereto shall be added to this Agreement as a MEAG Borrower Collateral Agent and
DOE Collateral Agent, and shall have all of the rights and obligations of a MEAG
Borrower Collateral Agent and DOE Collateral Agent hereunder as if it were a
named MEAG Borrower Collateral Agent and DOE Collateral Agent hereunder;

 

(iii)                               this Agreement and the respective rights and
obligations of the parties hereto shall continue in full force and effect as and
from the date of such Accession Agreement; and

 

36

--------------------------------------------------------------------------------


 

(iv)                              all notices, consents and other communications
provided to such MEAG Borrower or MEAG Borrower Collateral Agent shall be
provided to the respective contact details specified in such Accession
Agreement.

 

6.11                        Further Assurances.  Each Owner shall act in a
commercially reasonable manner to cooperate with the DOE Collateral Agents and
perform all additional acts reasonably requested by them to effectuate the
purposes of this Agreement.  Each of the parties hereto agrees that it shall act
in a commercially reasonable manner to take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if reasonably requested) as any DOE Collateral Agent may reasonably
request to effectuate the terms of this Agreement, including to create or
perfect in the State of Georgia and elsewhere a Security Interest in favor of
any DOE Collateral Agent in and to the Assigned Agreements.

 

6.12                        Entire Agreement.  This Agreement constitutes the
entire agreement and understanding of the parties with respect to its subject
matter and supersedes all oral communication and prior writings with respect
thereto.

 

6.13                        Recordation; Covenants Running with the Land.  This
Agreement or a memorandum thereof may be filed of record in the real property
records of the county in the State of Georgia in which the Project is located. 
All provisions of this Agreement, including the benefits and burdens, shall run
with the land and be binding upon and inure the benefit of the parties hereto
and their respective successors, assigns, personal representatives, lessees,
permittees and licensees, and such provisions shall be deemed to be enforceable
covenants and equitable servitudes running with the land and shall bind any
person having at any time any interest or estate in the rights and benefits
granted herein as though such provisions were recited and stipulated in full in
each and every deed of conveyance, license or lease thereof or occupancy
agreement pertaining thereto.

 

6.14                        Conflict of Documents.  In the event of any
ambiguity, conflict or inconsistency between the provisions of this Agreement
and the Assigned Agreements, the provisions of this Agreement shall prevail and
govern to the extent of such ambiguity, conflict or inconsistency.

 

6.15                        Relationship of Parties.  This Agreement is not
intended to and does not create or establish between the parties any
relationship as partners, joint venturers, employer and employee, master and
servant, or principal and agent.

 

6.16                        Compliance with Applicable Law.  The exercise of the
rights and remedies of DOE and each DOE Collateral Agent party hereto pursuant
to the Security Documents shall be in accordance with all applicable laws,
including, to the extent applicable, receipt of NRC approval for the exercise by
such Person of the applicable right or remedy.

 

6.17                        Restrictions on Transfers of Undivided Ownership
Interests.  Notwithstanding any provision of this Agreement to the contrary, DOE
and each DOE Collateral Agent party hereto acknowledges and agrees that
(a) prior to and in connection with any sale by judicial action or power of sale
pursuant to a Borrower’s Security Documents or otherwise with respect to all or
any portion of (i) such Borrower’s undivided interest in the Additional Units or
(ii) the MEAG SPV Equity, as applicable, the DOE Collateral Agent under such
Security Documents

 

37

--------------------------------------------------------------------------------


 

must comply with the provisions of Section 4.2(g) of the Ownership Agreement (as
amended hereby), (b) prior to any sale by judicial action or power of sale
pursuant to a Borrower’s Security Documents or otherwise with respect to all or
any portion of (i) such Borrower’s undivided interest in the Additional Units or
(ii) the MEAG SPV Equity, as applicable, the rights of DOE and each DOE
Collateral Agent, whether directly or indirectly through a receiver, to take
possession of, or make any payments or perform any obligations with respect to,
all or such portion of such Borrower’s undivided interest, must be exercised in
accordance with the Owner Documents, as amended by (or otherwise as agreed in)
this Agreement, and (c) such undivided interest (or MEAG SPV Equity, as
applicable) or portion thereof, whether purchased pursuant to any such sale by
judicial action or power of sale or otherwise, shall be subject, without
limitation, to the Owner Documents, as amended by this Agreement, and the
purchaser of any such ownership interests must accede to (i) the rights and
obligations of such Borrower under the Ownership Agreement as a “Participating
Party” solely with respect to the portion of its “Ownership Interest” in the
“Additional Units” (as those terms are defined in the Ownership Agreement)
acquired by such purchaser, (ii) the rights and obligations of such Borrower
under the Operating Agreement solely with respect to the portion of its
“Ownership Interest” in the “Additional Units” (as those terms are defined in
the Operating Agreement) acquired by such purchaser, (iii) the rights and
obligations of such Borrower under the Declaration of Covenants as an
“Additional Units Owner” solely with respect to the portion of its ownership
interest in the “Additional Units Property” (as those terms are defined in the
Declaration of Covenants) acquired by such purchaser, and (iv) the rights and
obligations of such Borrower under the Nuclear Managing Board Agreement solely
as a “Participant” with respect to the portion of its “Undivided Ownership
Interest” in the “Additional Units” and related facilities, equipment, inventory
and common facilities (as those terms are defined in the Nuclear Managing Board
Agreement) acquired by such purchaser, in each of the foregoing cases
(i) through (iv) arising from and after the date of such assumption.  For the
avoidance of doubt, nothing in this Section 6.17 requires or permits such
purchaser to accede to (1) if such Borrower is “Agent” under and as defined in
the Ownership Agreement, the rights and obligations of such Borrower in its
capacity as “Agent” under and as defined in the Ownership Agreement, (2) if such
Borrower is “Agent” under and as defined in the Operating Agreement, the rights
and obligations of such Borrower in its capacity as “Agent” under and as defined
in the Operating Agreement, (3) the rights and obligations of such Borrower in
its capacity as “Participating Party” with respect to its “Ownership Interest”
in the “Existing Units” under and as those terms are defined in the Operating
Agreement, (4) the rights and obligations of such Borrower in its capacity as an
“Existing Units Owner” under and as defined in the Declaration of Covenants,
(5) if such Borrower is “Additional Units Agent” under and as defined in the
Declaration of Covenants, the rights and obligations of such Borrower in its
capacity as “Additional Units Agent” under and as defined in the Declaration of
Covenants, (6) the rights and obligations of such Borrower under Paragraph
3(d) of the Declaration of Covenants, (7) the rights and obligations of such
Borrower in its capacity as “Participant” with respect to an “Undivided
Ownership Interest” in the “Existing Units” under and as those terms are defined
in the Nuclear Managing Board Agreement, (8) the rights and obligations of such
Borrower in its capacity as “Participant” with respect to an “Undivided
Ownership Interest” in “Plant Hatch” under and as those terms are defined in the
Nuclear Managing Board Agreement, (9) if such Borrower is “Participants’ Agent”
under and as defined in the Nuclear Managing Board Agreement, the rights and
obligations of such Borrower in its capacity as “Participants’ Agent” as agent
for the other “Participants” in

 

38

--------------------------------------------------------------------------------


 

accordance with the “Participation Agreements” under and as those terms are
defined in the Nuclear Managing Board Agreement, (10) such Borrower’s “Ownership
Interest” in the “Existing Units” as those terms are defined in the Operating
Agreement, (11) such Borrower’s “Undivided Ownership Interest” in the “Existing
Units” as those terms are defined in the Nuclear Managing Board Agreement, (12)
such Borrower’s “Ownership Interest” in “Plant Hatch” as those terms are defined
in the Nuclear Managing Board Agreement, and (13) if such Borrower is “Agent”
under and as defined in the Development Agreement, the rights and obligations of
such Borrower in its capacity as “Agent” under and as defined in the Development
Agreement.

 

6.18                        Effectiveness.  By executing this Agreement, the
parties hereto agree to be bound by the terms of this Agreement as of the date
first written above.

 

(SIGNATURE PAGE FOLLOWS)

 

39

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers or representatives hereunto duly
authorized as of the date first above written.

 

Signed, sealed and delivered in the presence of:

 

GEORGIA POWER COMPANY,

 

 

For itself and as the Owners’ Agent

Jessica N. Ackel

 

 

 

Witness

 

By:

/s/ W. Ron Hinson

 

 

 

Name:

W. Ron Hinson

Angel R. Robinson

 

 

Its:

Executive Vice President, Chief

Notary Public

 

 

 

Financial Officer and Treasurer

My Commission expires:

 

 

 

Notarial Seal

 

Attest:

/s/ Laura I. Patterson

 

 

Its:

Comptroller and Assistant Secretary

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)

/s/ Shalewa Smith

 

 

 

Witness

 

By:

/s/ Elizabeth B. Higgins

 

 

 

Name:

Elizabeth B. Higgins

Jean L. Wheeler

 

 

Its:

Executive Vice President and Chief

Notary Public

 

 

 

Financial Officer

My Commission expires:

 

 

 

Notarial Seal

 

Attest:

/s/ Jo Ann Smith

 

 

Its:

Assistant Secretary

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

CITY OF DALTON, GEORGIA

 

 

BY: BOARD OF WATER, LIGHT AND

/s/ Witness

 

SINKING FUND COMMISSIONERS

Witness

 

d/b/a DALTON UTILITIES

 

 

 

 

Pam Witherow

 

By:

/s/ Don Cope

Notary Public

 

 

Name:

Don Cope

My Commission expires:

 

 

Title:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

 

Attest:

/s/ Tom Bundros

 

 

Its:

Chief Operating Officer

 

 

 

(SEAL)

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

[Signature Page to Owners Direct Agreement]

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered in the presence of:

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

 

 

 

/s/ Witness

 

 

 

Witness

 

By:

/s/ Robert P. Johnston

 

 

 

Name:

Robert P. Johnston

/s/ Dale Dyer

 

 

Its:

President and Chief Executive Officer

Notary Public

 

 

 

My Commission expires:

 

Attest:

/s/ Dale Dyer

Notarial Seal

 

Its:

Asst. to President and Chief Executive Officer

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

U.S. DEPARTMENT OF ENERGY

 

 

 

 

/s/ Kimberly Heimert

 

By:

/s/ April Stephenson

Witness

 

 

Name:

April Stephenson

 

 

 

Its:

Chief Operator Officer

Shafia Tanvir

 

 

 

 

Notary Public

 

Attest:

/s/ Kenneth Cestari

My Commission expires:

 

Its:

Attorney-Advisor

Notarial Seal

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

Doing business as Midland Loan Services, a

Danny Bright

 

division of PNC Bank, National Association,

Witness

 

 

 

 

as Collateral Agent

Katrina Garrard

 

 

 

Notary Public

 

By:

/s/ Bradley J. Hauger

My Commission expires:

 

 

Name:

Bradley J. Hauger

Notarial Seal

 

 

Its:

Senior Vice President,

 

 

 

 

Servicing Officer

 

 

 

 

 

 

Attest:

 

 

 

Its:

 

 

 

 

(SEAL)

 

[Signature Page to Owners Direct Agreement]

 

--------------------------------------------------------------------------------


 

Appendix A

 

[EXECUTED VERSIONS WILL BE SET UP IN RECORDABLE FORM]

 

FORM OF ACCESSION AGREEMENT

 

This ACCESSION AGREEMENT, dated as of [          ], 20[    ] (this “Accession
Agreement”) is made by [insert name of relevant MEAG Borrower], (the “MEAG
Borrower”), and PNC BANK, NATIONAL ASSOCIATION, doing business as Midland Loan
Services, a division of PNC Bank, National Association (“Midland”), as
collateral agent for DOE (the “MEAG Borrower Collateral Agent”), and the UNITED
STATES DEPARTMENT OF ENERGY acting by and through the Secretary of Energy (or
appropriate authorized representative thereof) (“DOE”).  All capitalized terms
used herein and not otherwise defined shall have the meanings assigned thereto
in the Owners Consent to Assignment and Direct Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Owners Consent to Assignment and Direct Agreement and
Amendment to Plant Alvin W. Vogtle Additional Units Ownership Participation
Agreement, dated as of February [    ], 2014 (the “Owners Consent to Assignment
and Direct Agreement”), by and among GEORGIA POWER COMPANY, a corporation
organized and existing under the laws of the State of Georgia (“GPC”),
OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), an electric
membership corporation organized and existing under the laws of the State of
Georgia (“OPC”), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public body
corporate and politic and an instrumentality of the State of Georgia (“MEAG”),
and the CITY OF DALTON, GEORGIA, an incorporated municipality in the State of
Georgia acting by and through its Board of Water, Light and Sinking Fund
Commissioners (“Dalton”), DOE, and Midland, as the GPC Collateral Agent , it is
contemplated that, at the time of entry of any MEAG Borrower into a MEAG
Borrower Loan Guarantee Agreement, such MEAG Borrower and a MEAG Borrower
Collateral Agent will accede to and become a party to the Owners Consent to
Assignment and Direct Agreement pursuant to an Accession Agreement (as defined
therein);

 

WHEREAS, [on or about the date hereof], MEAG has transferred [    ]% of its
ownership interest in the Project to the MEAG Borrower (constituting a [    ]%
undivided ownership interest in the Project);

 

WHEREAS, as of the date hereof, the MEAG Borrower entered into a Note Purchase
Agreement with [FFB, DOE or other third party lenders thereto], under which a
DOE Guaranteed Loan is to be made available to the MEAG Borrower for the purpose
of financing a portion of the MEAG Borrower’s ownership interest in the Project;

 

WHEREAS, pursuant to [insert name of applicable guarantee instrument(s)], dated
as of the date hereof (the “DOE Guarantee”), DOE is guaranteeing [all][a portion
of] the obligations of the MEAG Borrower under such Note Purchase Agreement and
the other Credit Facility Documents executed in connection therewith;

 

A-1

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to a Loan Guarantee Agreement, dated as of the date hereof,
between the MEAG Borrower and DOE, the MEAG Borrower has agreed to reimburse DOE
for any payments made by DOE under such DOE Guarantee;

 

WHEREAS, pursuant to certain Security Documents, dated as of the date hereof, as
security for the MEAG Borrower’s obligations under its respective Credit
Facility Documents, the MEAG Borrower has made a collateral assignment of, and
has granted a security interest in, among other collateral, its rights in and to
the Assigned Agreements and its undivided ownership interest in the Project, and
MEAG has pledged all of the equity interests in the MEAG Borrower, in each case
to the MEAG Borrower Collateral Agent for the benefit of the MEAG Borrower
Secured Parties in accordance with the terms and subject to the conditions of
such Security Documents and other Credit Facility Documents;

 

WHEREAS, the MEAG Borrower and the MEAG Borrower Collateral Agent have agreed to
execute this Accession Agreement and to be bound by the Owners Consent to
Assignment and Direct Agreement on the terms and conditions contained herein and
therein.

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

(1)                                 Subject to the provisions of this Accession
Agreement, the MEAG Borrower hereby adopts and agrees to be bound by the terms
and conditions of the Owners Consent to Assignment and Direct Agreement as if it
were a named Owner, MEAG Borrower and Borrower thereunder, and agrees to be
bound by and to comply with all of the obligations of an Owner, MEAG Borrower
and Borrower thereunder.

 

(2)                                 Subject to the provisions of this Accession
Agreement, the MEAG Borrower Collateral Agent hereby adopts and agrees to be
bound by the terms and conditions of the Owners Consent to Assignment and Direct
Agreement as if it were a MEAG Borrower Collateral Agent and DOE Collateral
Agent thereunder, and agrees to be bound by and to comply with all of the
obligations of a MEAG Borrower Collateral Agent and DOE Collateral Agent
thereunder.

 

(3)                                 The MEAG Borrower (as if it were a named
Owner under the Owners Consent to Assignment and Direct Agreement) hereby makes
for DOE’s benefit all of its respective representations and warranties contained
in Section 4 (other than Section 4.01(a)(i)) of the Owners Consent to Assignment
and Direct Agreement as though such representations and warranties were set
forth in full in this Accession Agreement.  The MEAG Borrower hereby represents
and warrants that it is duly organized, validly existing and in good standing
under the laws of the State of Georgia.

 

(4)                                Subject to and as modified by the provisions
of this Accession Agreement, the MEAG Borrower and the MEAG Borrower Collateral
Agent agree, and each of the parties to the Owners Consent to Assignment and
Direct Agreement have agreed therein, that the Owners Consent to Assignment and
Direct Agreement and the respective rights and

 

A-2

--------------------------------------------------------------------------------


 

obligations of the parties thereto shall continue in full force and effect as
and from the date hereof.

 

(5)                                 All notices, consents and other
communications provided to or by the MEAG Borrower or the MEAG Borrower
Collateral Agent pursuant to this Accession Agreement or the Owners Consent to
Assignment and Direct Agreement shall be provided in accordance with
Section 6.01 of the Owners Consent to Assignment and Direct Agreement as
follows:

 

If to the MEAG Borrower:

 

[name of MEAG Borrower]

Municipal Electric Authority of Georgia
1470 Riveredge Pkwy, NW

Atlanta, Georgia 30328-4686

Attention: President and CEO

Facsimile: 866-422-2976

Email:  bjohnston@meagpower.org

 

With a copy to:

 

Municipal Electric Authority of Georgia

1470 Riveredge Pkwy, NW

Atlanta, Georgia 303028-4686

Attention: Senior Vice President & General Counsel

Facsimile: 866-422-2976

Email:  pdegnan@meagpower.org

 

If to the MEAG Borrower Collateral Agent:

 

[                            ]

[                            ]

Attention: [          ]

Facsimile: [          ]

Email:  [          ]

 

(6)                                 The provisions of Section 1.02 of the Owners
Consent to Assignment and Direct Agreement apply to this Accession Agreement as
though they were set out in full in this Accession Agreement, except that
references to the Owners Consent to Assignment and Direct Agreement are to be
construed as references to this Accession Agreement.

 

(7)                                 The validity, construction, and performance
of this Accession Agreement shall be governed by and interpreted in accordance
with the laws of the State of Georgia.

 

(8)                                 The parties hereto agree to the
non-exclusive jurisdiction of the United States District Court for the District
of Columbia for any legal proceedings that may be brought by a party hereto
arising out of or in connection with this Accession Agreement or for

 

A-3

--------------------------------------------------------------------------------


 

recognition or enforcement of any judgment.  Each party hereto accepts,
generally and unconditionally, the jurisdiction of the aforesaid court for legal
proceedings arising out of or in connection with this Accession Agreement.  Each
party hereto hereby waives any right to stay or dismiss any action or proceeding
under or in connection with this Accession Agreement brought before the
foregoing court on the basis of forum non-conveniens or improper venue.  For the
avoidance of doubt, the parties hereto do not, by this Section 8, waive any
first-to-file challenges to venue.

 

(9)                                 EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS ACCESSION
AGREEMENT.

 

(10)                          This Accession Agreement may be executed in one or
more duplicate counterparts and when signed by all of the parties shall
constitute a single binding agreement.  The delivery of an executed counterpart
of this Accession Agreement by electronic means, including by telecopy,
facsimile or by portable document format (PDF) attachment to email, shall be as
effective as delivery of an original executed counterpart of this Accession
Agreement.

 

(11)                          This Accession Agreement may be assigned by the
MEAG Borrower Collateral Agent to a successor collateral agent or trustee in
accordance with the MEAG Borrower’s Loan Guarantee Documents and otherwise in
accordance with the written consent of the other parties to the Owners Consent
to Assignment and Direct Agreement.  Upon an assignment of this Accession
Agreement by the MEAG Borrower Collateral Agent, it will be released from its
obligations hereunder in accordance with the MEAG Borrower’s Loan Guarantee
Documents to which it is a party.

 

(12)                          This Accession Agreement may not be assigned by
the MEAG Borrower without the prior consent of the MEAG Borrower Collateral
Agent in accordance with the applicable Loan Guarantee Documents.

 

(13)                          Promptly upon entering into this Accession
Agreement, the MEAG Borrower shall deliver a fully-executed copy of this
Accession Agreement to each of the other parties to the Owners Consent to
Assignment and Direct Agreement.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned do hereby affix their signatures as of the
date first above written.

 

[SIGNATURE PAGE WILL BE FORMATTED FOR RECORDING, WITH WITNESS/NOTARY AND ANY
OTHER RECORDING REQUIREMENTS]

 

 

 

[                                          ],

 

as MEAG Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[                                          ],

 

as MEAG Borrower Collateral Agent

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

U.S. DEPARTMENT OF ENERGY

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-5

--------------------------------------------------------------------------------


 

Appendix B

 

ADDITIONAL ASSIGNED AGREEMENTS

 

1.                                      The Contract DE-CR01-09RW09005 (Vogtle
Electric Generating Plant, Unit 3), dated November 5, 2008, as amended on
November 5, 2008, between the Operator and the U.S. Department of Energy, and
the Contract DE-CR01-09RW09006 (Vogtle Electric Generating Plant, Unit 4), dated
November 5, 2008, as amended on November 5, 2008, between the Operator and the
U.S. Department of Energy;

 

2.                                      the Amended and Restated Nuclear
Operating Agreement, dated as of April 21, 2006,  between the Owners’ Agent and
the Operator;

 

3.                                      the Letter Agreement, dated July 28,
2006, and the Letter Agreement dated July 30, 2008, in each case between GPC, as
Owners’ Agent, and the Operator;

 

4.                                      the Guaranty Agreement, dated as of
April 8, 2008, by Toshiba Corporation in favor of GPC, acting for itself and as
Owners’ Agent;

 

5.                                      the Guaranty Agreement, dated as of
April 8, 2008, by The Shaw Group, Inc. in favor of GPC, acting for itself and as
Owners’ Agent; and

 

6.                                      the Additional Project Documents (as
defined in each Loan Guarantee Agreement).

 

B

--------------------------------------------------------------------------------


 

Appendix C

 

ILLUSTRATIONS

 

1.                                      Illustration of an Initial Closing under
Section 2.08(d)(iii) (Dilution Option)

 

For illustrative purposes only, if GPC was a Non-Continuing Owner and the
Non-Continuing Owner Payment Amount for GPC was $1,000,000,000 and the DOE
Initial Closing Payment Amount with respect to GPC’s Ownership Interest was
$1,000,000,000, then the Initial Transferred Proportionate Interest would be
equal to 0.5 times GPC’s 45.7% Final Percentage Interest, such that GPC would
retain a 22.85% Ownership Interest and would assign and convey to the Purchaser
a 22.85% Ownership Interest.

 

2.                                      Illustration of a Subsequent Closing
under Section 2.08(d)(iv) (Dilution Option)

 

For illustrative purposes only, if GPC was a Non-Continuing Owner and the
Non-Continuing Owner Payment Amount for GPC was $1,000,000,000 and the DOE
Initial Closing Payment Amount with respect to GPC’s Ownership Interest was
$1,000,000,000, then the Initial Transferred Proportionate Interest would be
equal to 0.5 times GPC’s 45.7% Final Percentage Interest, such that GPC would
retain a 22.85% Ownership Interest and would assign and convey to the Purchaser
a 22.85% Ownership Interest at the Initial Closing.  For such illustrative
purposes, assuming the Purchaser incurred $500,000,000 of additional ODA Cost of
Construction during the next fiscal quarter and GPC incurred no additional ODA
Cost of Construction during the next fiscal quarter (as a Non-Continuing Owner
GPC would have no obligation to pay Cost of Construction), then the Purchaser
Additional Payment Amount would be equal to $1,500,000,000, the New Aggregate
Percentage Interest would be equal to 0.6 times GPC’s 45.7% Final Percentage
Interest (or 27.42%), and the Additional Proportionate Interest would be equal
to 27.42% minus 22.85% (or 4.57%). Following such Subsequent Closing, the
Purchaser would own a 27.42% Ownership Interest and GPC would retain an 18.28%
Ownership Interest.

 

3.                                      Illustration of a closing under
Section 2.08(e)(iv) (Installment Option) (OPC-specific)

 

·                  Assumptions:  at the point in time of the EPC Assignment and
Assumption (1) OPC is a Non-Continuing Owner, (2) OPC’s Ownership Interest is
30% and (3) OPC has aggregate ODA Cost of Construction of $2 billion.

·                  Under Section 2.08(e) DOE elects to purchase all of OPC’s
Ownership Interest.

·                  Prior to the first installment payment, DOE spends $200
million on ODA Cost of Construction relating to OPC’s then 30% Ownership
Interest; and then between the first installment payment and the second
installment payment DOE spends another $200 million on ODA Cost of Construction
relating to the 30% Ownership Interest (note, for the formula that amount will
be reduced as OPC will no longer own a 30% Ownership Interest — see below).

·                  Prior to the first installment payment, OPC spends an
additional $20 million on ODA Cost of Construction relating to OPC’s then 30%
Ownership Interest (property taxes, etc.); and then between the first
installment payment and the second installment payment OPC spends

 

C-1

--------------------------------------------------------------------------------


 

another $10 million on ODA Cost of Construction relating to its then reduced
Ownership Interest.

·                  The first installment payment would be $50.5 million ($2.02
billion in OPC unreimbursed ODA Cost of Construction (the initial $2 billion
plus the additional $20 million) x (1 / (40-0))).

·                  On the first installment payment date, OPC is to transfer an
Ownership Interest = 30% x (($50.5 million installment payment + $200 million in
DOE ODA Cost of Construction) / ($2.02 billion in OPC unreimbursed ODA Cost of
Construction + $200 million in DOE ODA Cost of Construction)).  This is 30% x
0.1128.  This is 3.384% transferred (so OPC retains 30% - 3.384% or 26.616%).

·                  On the second installment payment date, OPC is to transfer an
Ownership Interest = 26.616% x (($50.76 million installment payment ($1.9795
billion in OPC unreimbursed ODA Cost of Construction (the $2.02 billion
referenced in the bullet point above, minus the $50.5 million previous
installment, plus the additional $10 million) x (1 / (40-1))) + $177.44 million
in DOE ODA Cost of Construction (the portion of the $200 million on 30% bears to
26.616%))/($1.9795 billion in OPC unreimbursed ODA Cost of Construction +
$177.44 million in DOE ODA Cost of Construction).  This is 26.616% x 0.1058. 
This is 2.816% transferred (so OPC retains 26.616% - 2.816% or 23.800%).

·                  Etc.

 

C-2

--------------------------------------------------------------------------------
